LOAN AGREEMENT

Dated as of February 7, 2014

Between

IRT EAGLE RIDGE APARTMENTS OWNER, LLC
as Borrower

and

BANK OF AMERICA, N.A.
as Lender

TABLE OF CONTENTS

Page

     
EXHIBIT A
EXHIBIT B
SCHEDULE 4.25
SCHEDULE 9.1
  Borrower Equity Ownership Structure
[Intentionally Omitted]
Lease Exceptions
Required Repairs

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of February 7, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at 214 North Tryon Street, NC1-027-15-01, Charlotte, North
Carolina 28255 (together with its successors and/or assigns, “Lender”) and IRT
EAGLE RIDGE APARTMENTS OWNER, LLC, a Delaware limited liability company, having
an address at Cira Centre, 2929 Arch Street, 17th Floor, Philadelphia,
Pennsylvania 19104 (together with its successors and/or assigns, “Borrower”).

RECITALS:

WHEREAS, Borrower desires to obtain the Loan from Lender.

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1. Definitions

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

“Act” shall mean Chapter 18 of Title 6 of the Delaware Code, as amended from
time to time, and any successor statute or statutes.

“Additional Required Repair” shall have the meaning set forth in Section 9.7(f)
hereof.

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly twenty percent (20%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
Control with such Person, and/or (iii) is a director or officer of, or a general
partner or managing member in, such Person or of an Affiliate of such Person.

“Affiliated Manager” shall mean any property manager in which Borrower,
Guarantor, any SPE Component Entity or any Affiliate of any of such entities
has, directly or indirectly, any legal, beneficial or economic interest.

“Agreements” shall have the meaning set forth in the Mortgage.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” means five percent (5%) of the outstanding principal
balance of the Loan.

“Annual Budget” shall mean the operating budget for the applicable fiscal year
of Borrower detailing on a monthly basis, consistent with the manner in which
Borrower’s operating statements are presented, projected cash flow for such
fiscal year and all planned capital expenditures for the Property, delivered in
accordance with Section 5.11(a)(iv) hereof.

“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement and Consent of Manager dated the date
hereof among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or Charlotte, North Carolina, or
the place of business of the trustee under a Securitization (or, if no
Securitization has occurred, Lender), or any servicer of the Loan or the
financial institution that maintains any collection account for or on behalf of
any servicer of the Loan or any Reserve Funds or the New York Stock Exchange or
the Federal Reserve Bank of New York is not open for business.

“Cash Management Account” shall have the meaning set forth in Section 10.1(b)
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Borrower, Lender, Manager, and Cash Management
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution approved or appointed by Lender pursuant to the terms of
the Cash Management Agreement.

“Cash Sweep Period” shall mean the period commencing on the first day of the
calendar month following the month during which Lender notifies Borrower of its
determination that the Debt Service Coverage Ratio is less than 1.20 to 1.00 for
two (2) consecutive calendar quarters, and ending on the last day of the
calendar month during which Lender notifies Borrower of its determination that
the Debt Service Coverage Ratio equals or exceeds 1.20 to 1.00 for two (2)
consecutive calendar quarters.

“Casualty” shall have the meaning set forth in Section 8.2 hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Company” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise, and Control shall not be
deemed absent solely because another Person shall have veto power with respect
to major decisions. The terms “Controlled” and “Controlling” shall have
correlative meanings.

“Creditors’ Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.

“DBRS” shall mean DBRS, Inc., and its successors in interest.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.

“Debt Service Coverage Ratio” shall mean, as of any date of determination, the
ratio, as determined by Lender, of (i) Underwritten Net Cash Flow to (ii) the
aggregate amount of Debt Service which would be due for the applicable period;
provided, however, if payments of principal are not due for such period, Debt
Service shall be calculated using a payment constant based on the Interest Rate
and an amortization period of thirty (30) years.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean the lesser of (i) the Maximum Legal Rate, or (ii) four
percent (4%) above the Interest Rate.

“Defeasance Collateral” shall have the meaning set forth in Section
2.7(a)(iv)(B) hereof.

“Defeasance Security Agreement” shall have the meaning set forth in Section
2.7(a)(iv)(A) hereof.

“Deposit Account” shall have the meaning set forth in Section 10.1(a) hereof.

“Deposit Account Control Agreement” shall mean the deposit account control
agreement, blocked account agreement, or similar tri-party agreement, in form
and substance satisfactory to Lender, by and among Borrower, Lender and Deposit
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, relating to the operation and maintenance of, and
application of funds in, the Deposit Account.

“Deposit Bank” shall mean any Eligible Institution selected by Borrower and
approved by Lender pursuant to this Agreement acting as Deposit Bank under the
Deposit Account Control Agreement.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding fiduciary funds on deposit
therein under 12 C.F.R. §9.10(b), and in the case of a state chartered
depository institution or trust company, is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital surplus
of at least $50,000,000 and subject to supervision or examination by federal and
state authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” shall mean (i) prior to a Securitization, Bank of
America, N.A., (ii) a depository institution or trust company insured by the
Federal Deposit Insurance Corporation (a) the short term unsecured debt
obligations, commercial paper or other short term deposits of which are rated at
least “A-1” by S&P, “P-1” by Moody’s and “F-1” by Fitch and “R-1 (middle)” by
DBRS, in the case of accounts in which funds are held for thirty (30) days or
less, or (b) the long term unsecured debt obligations of which are rated at
least “AA” by S&P (or “A-” if the short term unsecured debt obligations are
rated at least “A-1” by S&P), “Aa2” by Moody’s, and “AA+” by Fitch (or “A-” if
the short term unsecured debt obligations are rated at least “F-1” by Fitch) and
“AA” by DBRS, in the case of accounts in which funds are held for more than
thirty (30) days; provided that after a Securitization only the foregoing
ratings requirements of each Rating Agency rating such Securitization shall
apply, or (iii) an institution for which a Rating Agency Confirmation has been
obtained.

“Embargoed Person” shall mean any Person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

“Excess Cash” shall have the meaning set forth in the Cash Management Agreement.

“Excess Cash Reserve Account” shall have the meaning set forth in Section 9.5
hereof.

“Excess Cash Reserve Funds” shall have the meaning set forth in Section 9.5
hereof.

“Exculpated Parties” shall have the meaning set forth in Section 15.1(a) hereof.

“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to the Property that (i) is not set forth on the Annual Budget,
(ii) is not an Operating Expense that has been approved by Lender, and (iii) is
not subject to payment by withdrawals from the Required Repair Account or the
Replacement Reserve Account.

“Fitch” shall mean Fitch Ratings, Inc. and its successors in interest.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

“Guarantor” shall mean Independence Realty Operating Partnership, LP, a Delaware
limited partnership.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed by Guarantor in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, except if
the partnership, operating or similar agreement provides that the same is waived
to the extent such Person lacks funds to pay the same, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss, and
(vii) any other amounts substantially similar to those listed in clauses
(i) through (vi) above.

“Indemnified Parties” shall mean (i) Lender, (ii) any prior owner or holder of
the Loan or any portion thereof or Participations in the Loan, (iii) any
servicer, sub-servicer or prior servicer or sub-servicer of the Loan, (iv) any
Investor or any prior Investor in any Securities, (v) any trustees, custodians
or other fiduciaries who hold or who have held a full or partial interest in the
Loan for the benefit of any Investor or other third party, (vi) any receiver or
other fiduciary appointed in a foreclosure or other enforcement action or other
Creditors Rights Laws proceeding, (vii) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(viii) the heirs, legal representatives, successors and assigns of any and all
of the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Mortgage.

“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

“Interest Accrual Period” shall mean (i) prior to the first Payment Date, the
Interim Interest Accrual Period, and (ii) commencing on the first Payment Date
and continuing on each Payment Date thereafter, the calendar month immediately
preceding such Payment Date.

“Interest-Bearing Reserve Funds” shall mean all Reserve Funds other than the Tax
and Insurance Reserve Funds.

“Interest Rate” shall mean a rate per annum equal to four and 67/100 percent
(4.67%).

“Interim Interest Accrual Period” shall mean the period from and including the
Closing Date through and including the last day of the calendar month in which
the Closing Date occurs, provided, however, there shall be no “Interim Interest
Accrual Period” in the event the Closing Date is the first day of a calendar
month.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

“Investor” shall have the meaning set forth in Section 13.3 hereof.

“IRT Member” shall have the meaning set forth in Section 7.3 hereof.

“IRT GP” shall have the meaning set forth in Section 7.3 hereof.

“Kroll” shall mean Kroll Bond Rating Agency, Inc., and its successors in
interest.

“Lease” shall have the meaning set forth in the Mortgage.

“Lease Modification” shall have the meaning set forth in Section 5.13(c) hereof.

“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting the Borrower or the Property or any part thereof, or the construction,
use, alteration, ownership or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses, authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments, either of record or known to Borrower, at any time
in force affecting the Borrower or the Property or any part thereof, including,
without limitation, any of which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof, or (ii) in any way limit
the use and enjoyment thereof.

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower or any direct or indirect interest in Borrower, the
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“LLC Agreement” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Environmental Indemnity, the Guaranty, the Assignment of
Management Agreement, the Deposit Account Control Agreement, the Cash Management
Agreement and any and all other documents, agreements and certificates executed
and/or delivered in connection with the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Lockout Period” shall mean the period commencing on the Closing Date and
continuing through and including the last day of the calendar month immediately
preceding the Payment Date occurring in September, 2023.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages (other than punitive or special damages), losses (other than diminution
in value), costs, expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable legal fees and other costs of defense).

“LTV Ratio” shall have the meaning set forth in Section 8.4(c) hereof.

“Major Lease” shall mean as to the Property (i) any Lease which, individually or
when aggregated with all other leases at the Property with the same Tenant or
its Affiliate, either (a) accounts for five percent (5%) or more of the
Property’s rental income, or (b) demises 5,000 square feet or more of the
Property’s gross leasable area, (ii) any Lease which contains any option, offer,
right of first refusal or other similar entitlement to acquire all or any
portion of the Property, (iii) any Lease under which the Tenant is an Affiliate
of Borrower or Guarantor, or (iv) any instrument guaranteeing or providing
credit support for any Lease meeting the requirements of (i) or (ii) above.

“Management Agreement” shall mean the property management agreement entered into
by and between Borrower and Manager, pursuant to which Manager is to provide
management and other services with respect to the Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
with the terms of this Agreement.

“Manager” shall mean Jupiter Communities, LLC, a Delaware limited liability
company, d/b/a RAIT Residential, or such other entity selected as the manager of
the Property in accordance with the terms of this Agreement.

“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.

“Material Adverse Effect” shall mean a material adverse effect on the value,
current use or operation of the Property, the financial condition of the
Borrower or Guarantor, the security intended to be provided by the Mortgage, the
current ability of the Property to generate sufficient cash flow to service the
Loan, Borrower’s ability to pay its obligations when due, or Borrower’s ability
to perform its obligations under the Loan Documents.

“Maturity Date” shall mean the Payment Date occurring in March, 2024.

“Maximum Legal Rate” shall have the meaning set forth in Section 2.4(d) hereof.

“Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

“Mold” shall mean any mold, fungi, bacterial or microbial matter present at or
in the Property, including, without limitation, building materials which is in a
condition, location or a type which may pose a significant risk to human health
or safety or the environment, or may result in a Material Adverse Effect.

“Monthly Payment Amount” shall mean with respect to each Payment Date, a payment
equal to the amount of interest which has accrued during the related Interest
Accrual Period computed at the Interest Rate.

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors in
interest.

“Morningstar” shall mean Morningstar Credit Ratings, LLC., and its successors in
interest.

“Mortgage” shall mean that certain first priority mortgage/deed of trust/deed to
secure debt and security agreement dated as of the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering the Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.

“New Mezzanine Loan” shall have the meaning set forth in Section 13.8 hereof.

“Note” shall mean that certain promissory note of even date herewith in the
principal amount of $18,850,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, severed, supplemented or otherwise
modified from time to time.

“OFAC” shall have the meaning set forth in Section 4.38 hereof.

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable by Borrower, computed in accordance
with GAAP (or such other method of accounting acceptable to Lender), of whatever
kind relating to the operation, maintenance and management of the Property,
including without limitation and without duplication, utilities, ordinary
repairs and maintenance, Insurance Premiums, license fees, Property Taxes and
Other Charges, advertising expenses, payroll and related taxes, computer
processing charges, management fees, administrative, security and general
expenses, utilities, operational equipment or other lease payments as approved
by Lender, but specifically excluding depreciation and amortization, income
taxes, Debt Service, capital expenditures, any item of expense for which
reimbursement is received under any insurance policy or be paid by a third
party, and any item of expense that would otherwise be covered by the provisions
hereof but which is paid by any Tenant under such Tenant’s Lease or other
agreement, and deposits into the Reserve Accounts.

“Operating Income” shall mean, with respect to any period of time, all income,
derived from the ownership and operation of the Property from whatever source,
including, but not limited to, rental income from all tenants paying rent and in
actual physical occupancy (by the tenant, its Affiliate or a sublessee) of their
demised premises pursuant to Leases in full force and effect (whether base rent,
additional rent or escalations), utility, real estate tax or other miscellaneous
expense recoveries, common area maintenance, service fees or charges, license
fees, parking fees, rent concessions or credits, and other required
pass-throughs, business interruption or rent loss insurance; but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by Borrower to any Governmental Authority, tax rebates, refunds and
uncollectible accounts, proceeds from the sale of furniture, fixtures and
equipment or any other sale, transfer or exchange, proceeds from any financing,
capital contributions, interest income from any source other than the escrow
accounts, Reserve Accounts or other accounts required pursuant to the Loan
Documents, Insurance Proceeds (other than business interruption or rent loss
insurance), Awards, unforfeited tenant security, utility and other similar
deposits, any other extraordinary, non-recurring revenues, income from tenants
not paying rent, income from tenants in the form of a lease termination payment,
income from tenants in bankruptcy under Leases not assumed in the bankruptcy
proceeding, and any disbursements to Borrower from the Reserve Accounts.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Property Taxes, and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof, which may become a Lien against the Property.

“Outparcel” shall have the meaning set forth in Section 7.5(a) hereof.

“Participations” shall have the meaning set forth in Section 13.1 hereof.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107-56, and the related regulations issued thereunder, including
temporary regulations.

“Payment Date” shall mean the first (1st) day of each month beginning on April,
2014.

“Permitted Debt” shall mean (i) trade and operational indebtedness incurred in
the ordinary course of business with trade creditors, provided such indebtedness
is (a) unsecured, (b) not evidenced by a note, (c) on commercially reasonable
terms and conditions, and (d) due not more than sixty (60) days past the date
incurred and paid on or prior to such date, and/or (ii) financing leases and
purchase money indebtedness incurred in the ordinary course of business relating
to Personal Property on commercially reasonable terms and conditions; provided,
however, the aggregate amount of the indebtedness described in (i) and
(ii) shall not exceed at any time two percent (2%) of the outstanding principal
amount of the Note.

“Permitted Encumbrances” shall mean collectively, (i) the Lien and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth as exceptions in the Title Insurance Policy,
(iii) Liens, if any, for Property Taxes imposed by any Governmental Authority
not yet due or delinquent, and (iv) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s sole discretion.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by a servicer of the Loan, the trustee under any securitization or
any of their respective Affiliates, payable on demand or having a maturity date
not later than the Business Day immediately prior to the date on which the funds
used to acquire such investment are required to be used under this Agreement and
meeting one of the appropriate standards set forth below:

(i) direct obligations of, or obligations fully guaranteed as to timely payment
of principal and interest by, the United States or any agency or instrumentality
thereof, provided that each such obligation is backed by the full faith and
credit of the United States;

(ii) demand or time deposits in, unsecured certificates of deposit of, money
market deposit accounts of, or bankers’ acceptances issued by, any depository
institution or trust company incorporated or organized under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities, so long as the commercial
paper or other short-term debt obligations of such depository institution or
trust company are rated in the highest short-term debt rating category of Fitch,
Moody’s or S&P or in the case of any such Rating Agency such lower rating as is
the subject of a Rating Agency Confirmation and, if the investment described in
this clause has a term in excess of three months, the long-term debt obligations
of such depository institution or trust company have been assigned a rating by
each Rating Agency at least equal to “AAA” (or the equivalent) by each of the
Rating Agencies (or, if not rated by a particular Rating Agency, (a) an
equivalent (or higher) rating such as that listed above by at least two Rating
Agencies has been assigned to the long-term debt obligations of such depository
institution or trust company or (b) such Rating Agency has issued a Rating
Agency Confirmation with respect to such investment as a Permitted Investment);

(iii) repurchase agreements or obligations with respect to any security set
forth in clause (i) above where such security has a remaining maturity of one
(1) year or less and where such repurchase obligation has been entered into with
a depository institution or trust company (acting as principal) set forth in
clause (ii) above and which meets the minimum rating requirement for such entity
set forth above;

(iv) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof), so long as the short
term obligations of the issuer of such commercial paper are rated in the highest
short-term debt rating category of each Rating Agency (or, in the case of any
such Rating Agency, such lower rating as is the subject of a Rating Agency
Confirmation) and, if such commercial paper has a term in excess of three
months, the long-term debt obligations of the issuer of such commercial paper
are rated “AAA” (or the equivalent) by each of Fitch (or, if not rated by Fitch,
otherwise acceptable to Fitch as confirmed in a Rating Agency Confirmation),
Moody’s (or, if not rated by Moody’s, otherwise acceptable to Moody’s as
confirmed in a Rating Agency Confirmation) and S&P (or, if not rated by S&P,
otherwise acceptable to S&P as confirmed in a Rating Agency Confirmation);
provided that the investments described in this clause must (a) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (b) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (c) such investments
must not be subject to liquidation prior to their maturity;

(v) guaranteed reinvestment agreements maturing within 365 days or less issued
by any bank, insurance company or other corporation the short-term unsecured
debt obligations of which are rated in the highest short-term debt rating
category of each of Fitch (or such lower rating for which Rating Agency
Confirmation is obtained from Fitch), Moody’s (or such lower rating for which
Rating Agency Confirmation is obtained from Moody’s) and S&P (or such lower
rating for which Rating Agency Confirmation is obtained from S&P) and the
long-term unsecured debt obligations of which are rated in the highest long-term
category by Fitch (or such lower rating for which Fitch has provided a Rating
Agency Confirmation), Moody’s (or such lower rating for which Moody’s has
provided a Rating Agency Confirmation) and S&P (or such lower rating for which
Rating Agency Confirmation is obtained from S&P);

(vi) money market funds (including those managed or advised by the Certificate
Administrator or its affiliates) that maintain a constant asset value and that
are rated by Fitch or S&P and by Moody’s in its highest money market fund
ratings category;

(vii) an obligation, security or investment that, but for the failure to satisfy
one or more of the minimum rating(s) set forth in the applicable clause, would
be listed in above, and is the subject of a Rating Agency Confirmation from each
Rating Agency for which the minimum rating(s) set forth in the applicable clause
is not satisfied with respect to such obligation, security or investment; and

(viii) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a Rating Agency Confirmation;

provided (a) such investment is held for a temporary period pursuant to
Section 1.860G-2(g)(i) of the U.S. Treasury Regulations, (b) such investment is
payable by the obligor in U.S. dollars, and (c) that no such instrument shall be
a Permitted Investment (1) if such instrument evidences either (A) a right to
receive only interest payments or only principal payments with respect to the
obligations underlying such instrument or (B) a right to receive both principal
and interest payments derived from obligations underlying such instrument and
the principal and interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such
underlying obligations, or (2) if it may be redeemed at a price below the
purchase price or (3) if it is not treated as a “permitted investment” that is a
“cash flow investment” under Section 860G(a)(5) of the Internal Revenue Code;
and provided, further, that any such instrument shall have a maturity date no
later than the date such instrument is required to be used to satisfy the
obligations under this Agreement, and, in any event, shall not have a maturity
in excess of one (1) year; any such instrument must have a predetermined fixed
dollar of principal due at maturity that cannot vary or change; interest on any
variable rate instrument shall be tied to a single interest rate index plus a
single fixed spread (if any) and move proportionally with that index; and
provided, further, that no amount may be invested in investments treated as
equity interests for Federal income tax purposes. For the purpose of this
definition, units of investment funds (including money market funds) shall be
deemed to mature daily.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“PML” shall have the meaning set forth in Section 8.1(a)(v) hereof.

“Policies” shall have the meaning set forth in Section 8.1(b) hereof.

“Prescribed Laws” shall mean, collectively, (i) Patriot Act, (ii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (iii) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., and (iv) all other Legal
Requirements relating to money laundering or terrorism.

“Prohibited Transfer” shall have the meaning set forth in Section 7.2(a) hereof.

“Property” shall mean the parcel of real property, the Improvements thereon and
all Personal Property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.

“Property Condition Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion.

“Property Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against the Property or part thereof.

“Purchase Agreement” shall mean that certain Agreement for Purchase of Real
Estate and Related Property dated as of December 19, 2013 by and between JRC/CSE
Eagle Ridge JV, LLC, a Delaware limited partnership, as seller, and Guarantor,
as predecessor in interest to Borrower, as purchaser, as amended by a First
Amendment to Agreement for Purchase of Real Estate and Related Property dated as
of January 21, 2014 and a Second Amendment to Agreement for Purchase of Real
Estate and Related Property dated as of January 27, 2014 and assigned to
Borrower pursuant to that certain Assignment and Assumption dated as of
January 31, 2014.

“Qualified Manager” shall mean Manager or a reputable and experienced
professional property management organization approved by Lender, which approval
shall not have been unreasonably withheld and which may, at Lender’s option, be
conditioned upon Lender’s receipt of a Rating Agency Confirmation.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Morningstar, Kroll and
DBRS or any other nationally-recognized statistical rating agency (and any
successor to any of the foregoing) designated by Lender, provided that each of
the foregoing shall be deemed included within the definition of “Rating
Agencies” only if such rating agency is rating (or is anticipated by Lender to
rate) the Securities.

“Rating Agency Confirmation” shall mean, with respect to any matter,
confirmation in writing (which may be in electronic form) by each applicable
Rating Agency that a proposed action, failure to act or other event with respect
to which such Rating Agency Confirmation is sought will not in and of itself
result in the downgrade, withdrawal or qualification of the then-current rating
assigned to any Securities (if then rated by such Rating Agency); provided that
upon receipt of a written acknowledgment or waiver (which may be in electronic
form and whether or not specifically identifying the matter or in general, press
release form) from a Rating Agency indicating its decision not to review or to
waive review of the matter for which Rating Agency Confirmation is sought, or
following the failure of a Rating Agency to respond to the request for which
Rating Agency Confirmation is sought within the time frames and in the manner
prescribed in any pooling or trust and servicing agreement governing the
administration of all or any portion of the Loan, the requirement to obtain
Rating Agency Confirmation for such matter at such time will be considered not
to apply (as if such requirement did not exist for such matter at such time)
with respect to such Rating Agency. In the event that, at any given time, no
Securities are then outstanding, then the term Rating Agency Confirmation shall
be deemed instead to require the prior written consent of Lender.

“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting the Property or portion thereof.

“Release Date” shall have the meaning set forth in Section 2.7(a)(ii) hereof.

“REMIC Opinion” shall mean, with respect to any proposed matter or transaction,
an opinion of counsel acceptable to Lender, in form and substance satisfactory
to Lender and, if required in accordance with the terms of the transaction
documents relating to a Securitization, the Rating Agencies, that the completion
of such matter or transaction will not directly or indirectly result in or cause
the REMIC Trust or any of its assets to fail to qualify or maintain its status
as a REMIC Trust.

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the Internal Revenue Code that holds an interest
in all or any portion of the Loan.

“REMIC Prohibition Period” shall mean the two (2) year period commencing with
the “startup day” within the meaning of Section 860G(a)(9) of the Internal
Revenue Code of any REMIC Trust that holds the Note or any interest therein. In
no event shall Lender have any obligation to notify Borrower that a REMIC
Prohibition Period is in effect with respect to the Loan, except that Lender
shall notify Borrower if any REMIC Prohibition Period is in effect with respect
to the Loan after receiving Borrower’s notice described in Section 2.7(a)(ii);
provided, however, that the failure of Lender to so notify Borrower shall not
impose any liability upon Lender or grant Borrower any right to defease the Loan
during any such REMIC Prohibition Period.

“Renewal Lease” shall have the meaning set forth in Section 5.13(a) hereof.

“Rent Roll” shall have the meaning set forth in Section 4.25 hereof.

“Rents” shall have the meaning set forth in the Mortgage.

“Replacement Reserve Account” shall have the meaning set forth in Section 9.2(b)
hereof.

“Replacement Reserve Funds” shall have the meaning set forth in Section 9.2(b)
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b) hereof.

“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.

“Required Approval Lease” shall have the meaning set forth in Section 5.13(a)
hereof.

“Required Repair Account” shall have the meaning set forth in Section 9.1(b)
hereof.

“Required Repair Funds” shall have the meaning set forth in Section 9.1(b)
hereof.

“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.

“Required Work” shall have the meaning set forth in Section 9.6 hereof.

“Reserve Accounts” shall mean the Required Repair Account, the Tax and Insurance
Reserve Account, the Replacement Reserve Account, the Excess Cash Reserve
Account, or any other escrow account established by the Loan Documents.

“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the Replacement
Reserve Funds, the Required Repair Funds, the Excess Cash Reserve Funds, or any
other escrow funds established by the Loan Documents.

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property, the
completion of the repair and restoration of the Property to a condition such
that the Property shall be at least equal in value to that immediately prior to
such Casualty or Condemnation, and as near as possible to the condition the
Property was in immediately prior to such Casualty or Condemnation, with such
alterations as may be reasonably approved by Lender.

“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.

“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.

“Restoration Threshold” shall mean an amount equal to five percent (5%) of the
outstanding principal balance of the Loan.

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

“Securities” shall have the meaning set forth in Section 13.1 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

“Special Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)(i)
hereof.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors in interest.

“Standard Form of Lease” shall have the meaning set forth in Section 5.13(a)
hereof.

“State” shall mean the state in which the Property or any part thereof is
located.

“Successor Borrower” shall have the meaning set forth in Section 2.7(c) hereof.

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.4 hereof.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.4 hereof.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.

“Title Insurance Policy” shall mean that certain ALTA (or its equivalent)
mortgagee title insurance policy issued with respect to the Property and
insuring the lien of the Mortgage.

“Transfer” shall have the meaning set forth in Section 7.1 hereof.

“Transferee” shall have the meaning set forth in Section 7.4 hereof.

“Transferee Principal” shall have the meaning set forth in Section 7.4(d)
hereof.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.

“Underwritten Net Cash Flow” shall mean, as of the end of any calendar quarter
and calculated with respect to the preceding six (6) month period, the amount
determined by Lender as the excess of (a) the sum of: (i) in-place base rents
and expense reimbursements (to the extent such amounts are recurring in nature
and properly included as Operating Income) received by Borrower under bona fide
Leases at the Property with Tenants paying rent as of the date of such
calculation and actual percentage rents received by Borrower under such Leases;
plus (ii) actual amounts received by Borrower from the ownership and operation
of the Property to the extent such amounts are recurring in nature and properly
included as Operating Income during such period; over (b) Operating Expenses, in
each case adjusted to (i) include (A) an amount for vacancy loss equal to the
greater of (1) a vacancy rate of five percent (5%) at the Property and (2) the
actual vacancy rate at the Property; (B) an amount for management fees equal to
the greater of (1) a three percent (3%) of effective gross income and (2) the
management fees actually paid under the Management Agreement and (C) an amount
for capital expenditures equal to $250.00 per apartment unit at the Property per
annum (regardless of whether deposits to a reserve account for such items is
required under this Agreement); and (ii) exclude (A) amounts representing
non-recurring items and (B) amounts received from any Affiliate of Borrower or
Guarantor or from any Tenant in default under its Lease or in bankruptcy (unless
such Lease has been assumed in the bankruptcy proceeding). Lender’s calculation
of Underwritten Net Cash Flow shall be final absent manifest error.

Section 1.2. Principles of Construction

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE 2
GENERAL TERMS

Section 2.1. The Loan

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

Section 2.2. Disbursement to Borrower

Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.

Section 2.3. The Note, Mortgage and Loan Documents

The Loan shall be evidenced by the Note and this Agreement and secured by the
Mortgage and the other Loan Documents.

Section 2.4. Interest Rate

(a) General. Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date up to but excluding the Maturity Date at the
Interest Rate. Except as otherwise set forth herein or in the other Loan
Documents, interest shall be paid in arrears.

(b) Default Rate. Upon the occurrence and during the continuance of an Event of
Default, interest on the outstanding principal balance of the Loan and, to the
extent permitted by law, overdue interest and other amounts due in respect of
the Loan shall accrue at a rate per annum equal to the Default Rate and all
references in the Note, this Agreement or the other Loan Documents to the
“Interest Rate” shall be deemed to refer to the Default Rate. Interest at the
Default Rate shall be computed from the occurrence of the Event of Default until
the earlier of (i) the actual receipt and collection of the Debt (or that
portion thereof that is then due) and (ii) the cure of such Event of Default. To
the extent permitted by applicable law, interest at the Default Rate shall be
added to the Debt, shall itself accrue interest at the same rate as the Loan and
shall be secured by the Mortgage. This paragraph shall not be construed as an
agreement or privilege to extend the date of the payment of the Debt, nor as a
waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default; the acceptance of any payment from Borrower
shall not be deemed to cure or constitute a waiver of any Event of Default; and
Lender retains its rights under the Note, this Agreement and the other Loan
Documents to accelerate and to continue to demand payment of the Debt upon the
occurrence of and during the continuance of any Event of Default, despite any
payment by Borrower to Lender.

(c) Interest Calculation. Interest shall be computed based on the daily rate
produced assuming a three hundred sixty (360) day year, multiplied by the actual
number of days elapsed during each Interest Accrual Period. Borrower understands
and acknowledges that such interest accrual method results in more interest
accruing on the Loan than if either a thirty (30) day month and a three hundred
sixty (360) day year or the actual number of days and a three hundred sixty
five (365) day year were used to compute the accrual of interest on the Loan.

(d) Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the Note and as provided for herein or in the other
Loan Documents, under the laws of such state or states whose laws are held by
any court of competent jurisdiction to govern the interest rate provisions of
the Loan (such rate, the “Maximum Legal Rate”). If, by the terms of the Note,
this Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due on the Loan at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.5. Loan Payments

(a) Payment Before Maturity. On the Closing Date, Borrower shall pay to Lender
interest for the Interim Interest Accrual Period and on each Payment Date
through and including the Maturity Date, Borrower shall pay to Lender the
Monthly Payment Amount.

(b) Payment on Maturity. Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Mortgage and the other
Loan Documents.

(c) Application of Payments. Prior to the occurrence of an Event of Default, all
monthly payments made as scheduled pursuant to this Agreement and the Note shall
be applied first to the payment of interest computed at the Interest Rate, and
the balance toward the reduction of the principal amount of the Debt. All
voluntary and involuntary prepayments on the Debt shall be applied, to the
extent thereof, to accrued but unpaid interest on the amount prepaid, to the
outstanding principal amount, and any other sums due and unpaid to the Lender in
connection with the Loan, in such manner and order as Lender may elect in its
sole and absolute discretion, including, but not limited to, application to
principal installments in inverse order of maturity. Following the occurrence of
an Event of Default, any payment made on the Debt shall be applied to accrued
but unpaid interest, late charges, accrued fees, the unpaid principal amount of
the Debt, and any other sums due and unpaid to Lender in connection with the
Loan, in such manner and order as Lender may elect in its sole and absolute
discretion.

(d) Method and Place of Payment.

(i) Each payment by Borrower hereunder shall be made to Lender at its offices or
at such other place as Lender may designate from time to time in writing.

(ii) All payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 2:00 P.M. Charlotte, North Carolina time.

(iii) Whenever any payment hereunder shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the first Business Day
preceding such Payment Date.

(iv) All payments made by Borrower hereunder or under the other Loan Documents
shall be made irrespective of, and without any deduction for, any setoff,
defense or counterclaims.

(v) Remittances in payment of any part of the indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by the holder hereof in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practices of the collecting
bank or banks.

(e) Late Payment Charge. If any principal, interest or other payment due under
the Loan Documents (other than the outstanding principal amount of the Loan due
on the Maturity Date) is not paid by Borrower on or prior to the fifth (5th) day
after the date the same is due (after taking into account the payment date
convention set forth in Section 2.5(d)(iii) hereof) (or such greater period, if
any, required by applicable Legal Requirements), Borrower shall pay to Lender
upon demand an amount equal to the lesser of four percent (4%) of such unpaid
sum or the maximum amount permitted by applicable Legal Requirements in order to
defray the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Mortgage and the other Loan
Documents to the extent permitted by applicable law.

Section 2.6. Loan Prepayments

(a) Voluntary. Except as otherwise expressly permitted under this Agreement, no
voluntary prepayments, whether in whole or in part, of the Loan or any other
amount at any time due and owing under this Agreement can be made by Borrower or
any other Person without the express prior written consent of Lender and Lender
shall have no obligation to accept any prepayment except when made in accordance
with the terms hereof. Following the expiration of the Lockout Period, Borrower
may, at its option and upon giving Lender not less than thirty (30) (and not
more than ninety (90)) days prior written notice, prepay the Loan in whole (but
not in part) on any date without payment of any penalty (such notice being
revocable by Borrower by notice to Lender not later than two (2) Business Days
prior to the scheduled prepayment date provided Borrower pays all of Lender’s
reasonable costs and expenses incurred in connection with the notice of
prepayment and revocation). Any prepayment received by Lender on a day other
than a Payment Date shall include the amount of interest which would have
accrued thereon if such prepayment was made on the next Payment Date.

(b) Mandatory. Borrower shall prepay the Loan in an amount equal to all Net
Proceeds which, pursuant to the provisions of Section 8.4(c) hereof, Lender
elects to retain and apply toward the reduction of the principal amount of the
Debt. Any such prepayment shall be held by Lender and applied on the next
Payment Date. Borrower shall not be required to pay any prepayment premium in
connection with any prepayment made pursuant to this Section 2.6(b).

(c) After Event of Default. If, after the occurrence and during the continuance
of an Event of Default, but prior to the expiration of the Lockout Period,
Lender shall accelerate the Debt and Borrower thereafter tenders payment of all
or any part of the Debt, or if all or any portion of the Debt is recovered by
Lender after such Event of Default, such payment shall be deemed an attempt to
circumvent the prohibition against prepayment set forth in this Agreement and
Borrower shall pay to Lender, in addition to the Debt, (i) the amount of
interest which would have accrued thereon through the end of the month in which
payment is tendered if such payment is not made on a Payment Date, and (ii) an
amount equal to five percent (5%) of the portion of the principal balance of the
Debt, or, after a Securitization, the amount which, when added to the principal
balance of the Debt, will be sufficient to purchase Defeasance Collateral (as
adjusted based on the portion of the Loan being prepaid), whichever is greater.

Section 2.7. Defeasance

(a) Notwithstanding any provisions of this Article 2 to the contrary, at any
time following the earlier of (1) the expiration of the REMIC Prohibition
Period, or (2) three (3) years from the first Payment Date, Borrower may cause
the release of the Property from the Lien of the Mortgage and the other Loan
Documents upon the satisfaction of the following conditions:

(i) no Event of Default shall have occurred and be continuing;

(ii) not less than thirty (30) (but not more than ninety (90)) days prior
written notice shall be given to Lender specifying a date on which the
Defeasance Collateral is to be delivered (the “Release Date”); provided,
however, that Borrower shall have the right to cancel or extend (by no more than
thirty (30) days) such notice by providing Lender with notice of cancellation or
extension not less than ten (10) days prior to the scheduled Release Date,
provided that Borrower shall pay all of Lender’s costs and expenses incurred as
a result of such cancellation or extension;

(iii) all sums due under this Agreement, the Note and under the other Loan
Documents up to the Release Date, including, without limitation, all fees, costs
and expenses incurred by Lender and its agents in connection with such release
(including, without limitation, reasonable legal fees and expenses for the
review and preparation of the Defeasance Security Agreement and of the other
materials described in Section 2.7(a)(iv) below and any related documentation,
and any servicing fees, Rating Agency fees or other costs related to such
release), shall be paid in full on or prior to the Release Date;

(iv) Borrower shall deliver to Lender on or prior to the Release Date:

(A) a pledge and security agreement, in form and substance which would be
satisfactory to a prudent lender, creating a first priority security interest in
favor of Lender in the Defeasance Collateral (the “Defeasance Security
Agreement”);

(B) direct non-callable obligations of the United States of America or, to the
extent satisfying Rating Agency criteria, other obligations which are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940 that provide for payments on a Business Day prior and as
close as possible to each successive Payment Date after the Release Date through
the end of the Lockout Period, with each such payment being equal to or greater
than the amount of the corresponding Monthly Payment Amount required to be paid
under this Agreement and the Note and all amounts necessary to pay the
outstanding principal balance and all other amounts due and payable on the day
the Lockout Period ends (the “Defeasance Collateral”), duly endorsed by the
holder thereof as directed by Lender or accompanied by a written instrument of
transfer in form and substance which would be satisfactory to a prudent lender
(including, without limitation, such certificates, documents and instruments as
may be required by the depository institution holding such securities or the
issuer thereof, as the case may be, to effectuate book entry transfers and
pledges through the book entry facilities of such institution) in order to
perfect upon the delivery of the Defeasance Security Agreement the first
priority security interest therein in favor of Lender in conformity with all
applicable state and federal laws governing granting of such security interests;

(C) a certificate of Borrower certifying that all of the requirements set forth
in this Section 2.7(a) have been satisfied;

(D) one or more opinions of counsel for Borrower in form and substance and
delivered by counsel which would be reasonably satisfactory to a prudent lender
stating, among other things, that (1) Lender has a perfected first priority
security interest in the Defeasance Collateral and that the Defeasance Security
Agreement is enforceable against Borrower in accordance with its terms, and
(2) the release of the lien of the Mortgage and the pledge of Defeasance
Collateral will not directly or indirectly result in or cause any REMIC Trust
that holds the Note to fail to maintain its status as a REMIC Trust;

(E) a certificate in form and scope which would be satisfactory to a prudent
lender from an independent certified public accountant acceptable to Lender
certifying that the Defeasance Collateral will generate amounts sufficient to
make all payments of principal and interest due under this Agreement and the
Note (including the scheduled outstanding principal balance of the Loan on the
last day of the Lockout Period);

(F) such other certificates, opinions, documents and instruments as a prudent
lender would reasonably require; and

(G) in the event the Loan is held by a REMIC Trust and if required by Lender,
Lender has obtained a Rating Agency Confirmation.

(b) Upon compliance with the requirements of Section 2.7(a), the Property shall
be released from the Lien of the Mortgage and the other Loan Documents, and the
Defeasance Collateral shall constitute collateral which shall secure the Note
and all other obligations under the Loan Documents. Lender shall, at Borrower’s
expense, execute and deliver any agreements reasonably requested by Borrower to
release the lien of the Mortgage and the other Loan Documents from the Property.

(c) As a condition to the release of the Property in accordance with
Section 2.7, Borrower shall assign all its obligations and rights under this
Agreement and the Note, together with the pledged Defeasance Collateral, to a
successor entity designated by Borrower and approved by Lender in its reasonable
discretion (“Successor Borrower”). Lender’s right to approve the Successor
Borrower shall, at the sole option of Bank of America, N.A., be exercised by
Bank of America, N.A. and shall be retained by Bank of America, N.A. (or any
successor or assign pursuant to an assignment of such retained rights separate
and apart from the transfer or Securitization of all or any portion of the
Loan), notwithstanding any transfer or Securitization of all or any portion of
the Loan. Successor Borrower shall execute an assignment and assumption
agreement in form and substance which would be reasonably satisfactory to a
prudent lender pursuant to which it shall assume Borrower’s obligations under
this Agreement, the Note and the Defeasance Security Agreement. As conditions to
such assignment and assumption, Borrower shall (i) deliver to Lender one or more
opinions of counsel in form and substance and delivered by counsel which would
be reasonably satisfactory to a prudent lender stating, among other things, that
such assignment and assumption agreement is enforceable against Borrower and the
Successor Borrower in accordance with its terms and that this Agreement, the
Note, the Defeasance Security Agreement and the other Loan Documents, as so
assigned and assumed, are enforceable against the Successor Borrower in
accordance with their respective terms, and opining to such other matters
relating to Successor Borrower and its organizational structure as Lender may
reasonably require, and (ii) pay all fees, costs and expenses incurred by Lender
or its agents and Successor Borrower in connection with such assignment and
assumption (including, without limitation, reasonable legal fees and expenses
and for the review of the proposed transferee and the preparation of the
assignment and assumption agreement and related certificates, documents and
instruments and any fees payable to any Rating Agencies and their counsel in
connection with the issuance of the confirmation referred to above, and
excluding any assumption fee which may otherwise be due pursuant to the other
Loan Documents). Upon such assignment and assumption, Borrower shall be relieved
of its obligations under this Agreement and the Note, the other Loan Documents
and the Defeasance Security Agreement arising from and after the Release Date,
except as expressly set forth in the assignment and assumption agreement.

(d) Following the consummation of the defeasance contemplated by this
Section 2.7, Lender shall promptly return all Reserve Funds to Borrower by wire
transfer.

Section 2.8. Loan Assignment

At the request of Borrower in connection with any full prepayment or repayment
of the Loan in accordance with the terms of this Agreement and the other Loan
Documents, Lender shall: (i) assign the Mortgage to any new lender in connection
with a refinance of the Loan in accordance with the terms of an assignment
document prepared by counsel to Borrower and approved by Lender, which
assignment documents shall be without representation or warranty by, or recourse
to, Lender, provided that Lender shall represent that such assignment document
has been duly authorized, executed and delivered and that Lender has not
assigned or encumbered the Mortgage, (ii) deliver to or as directed by Borrower
the original executed Note and all other original executed notes (or copies
thereof if no such original executed note was delivered to Lender in connection
with the closing of the Loan) which may have been consolidated, amended and/or
restated in connection with the closing of the Loan or, with respect to any note
the original of which had been delivered and endorsed to Lender and such
original has been lost, destroyed or mutilated, a lost note affidavit for the
benefit of the assignee lender and the title insurance company insuring the
Mortgage, as assigned, in form sufficient to permit such title insurance company
to insure the lien of the Mortgage as assigned to and held by the assignee
without exception for any matter relating to the lost, destroyed or mutilated
note, (iii) execute and deliver an allonge with respect to the Note and, to the
extent endorsed to Lender, any other note(s) as described in the preceding
clause (ii) above without recourse, covenant or warranty of any nature, express
or implied (except as to the outstanding principal balance of the Loan and that
Lender owns the Note free of any liens and encumbrances and has the authority to
execute and deliver the allonge), (iv) deliver the original executed Mortgage or
a certified copy of record, and (v) execute and deliver such other instruments
of conveyance, assignment, termination, severance and release (including
appropriate UCC-3 termination statements) in recordable form as may reasonably
be requested by Borrower to evidence such assignment and/or severance. All
reasonable out-of-pocket costs and expenses incurred by Lender, including,
without limitation, reasonable attorney’s fees, in connection with the foregoing
shall be paid by Borrower.

ARTICLE 3
CONDITIONS PRECEDENT

Section 3.1. Conditions Precedent

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application for the Loan issued by Lender.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

      Borrower represents and warrants to Lender as of the Closing Date that:

Section 4.1.
  Organization
 
   

Borrower (a) has been duly organized and is validly existing and in good
standing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged, (b) is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations,
(c) possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Property, and (d) has full power,
authority and legal right to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the Property pursuant to the terms of the Loan
Documents, and has full power, authority and legal right to keep and observe all
of the terms of the Loan Documents to which it is a party. Borrower represents
and warrants that the chart attached hereto as Exhibit A sets forth an accurate
listing of the direct and indirect owners of the equity interests in Borrower,
each SPE Component Entity (if any) and each Guarantor (when not an individual).

Section 4.2. Status of Borrower

Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Mortgage and on any UCC-1 Financing Statements filed in
connection with the Loan. Borrower is an organization of the type specified on
the first page of this Agreement. Borrower is incorporated in or organized under
the laws of the state of Delaware. Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement. Borrower’s organizational identification number,
if any, assigned by the state of incorporation or organization is 5459838.

Section 4.3. Validity of Documents

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party. This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

Section 4.4. No Conflicts

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any agreement or instrument to which Borrower is a party or by which
any of Borrower’s property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, in each case which would reasonably be expected
to have or does have a Material Adverse Effect, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any of the other Loan Documents has been obtained and is in
full force and effect.

Section 4.5. Litigation

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s knowledge,
threatened against or affecting Borrower, any Guarantor, Manager or the
Property, which actions, suits or proceedings, if determined against Borrower,
any Guarantor, Manager or the Property, in each case which would reasonably be
expected to have or does have a Material Adverse Effect (after taking into
account all applicable insurance coverage).

Section 4.6. Agreements

Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have or does have a Material
Adverse Effect. Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or the Property is bound. Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in connection with any Permitted Debt, (b) obligations under the Loan
Documents and/or (c) Permitted Encumbrances.

Section 4.7. Solvency

Borrower has (a) not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for their obligations under such Loan Documents. Giving effect to the Loan, the
fair saleable value of the assets of Borrower exceeds and will, immediately
following the making of the Loan, exceed the total liabilities of Borrower,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. No petition in bankruptcy has been filed against
Borrower, any Guarantor, any SPE Component Entity (if any) or Affiliated Manager
in the last ten (10) years, and neither Borrower nor any Guarantor, any SPE
Component Entity (if any) or Affiliated Manager in the last ten (10) years has
made an assignment for the benefit of creditors or taken advantage of any
Creditors Rights Laws. Neither Borrower nor any Guarantor, any SPE Component
Entity (if any) or Affiliated Manager is contemplating either the filing of a
petition by it under any Creditors Rights Laws or the liquidation of all or a
major portion of Borrower’s assets or property, and Borrower has no knowledge of
any Person contemplating the filing of any such petition against Borrower or any
Guarantor, any SPE Component Entity (if any) or Affiliated Manager.

Section 4.8. Full and Accurate Disclosure

No statement of fact made by or on behalf of Borrower in this Agreement or in
any of the other Loan Documents or in any other document or certificate
delivered by or on behalf of Borrower in connection with this Loan contains any
untrue statement of a material fact or omits to state any material fact, to
Borrower’s knowledge, necessary to make statements contained herein or therein
not materially misleading. There is no material fact presently known to Borrower
which has not been disclosed which would reasonably be expected to have or does
have a Material Adverse Effect.

Section 4.9. No Plan Assets

Borrower is not an employee benefit plan, as defined in Section 3(3) of ERISA,
subject to Title I of ERISA and none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. Borrower is not a governmental plan within the
meaning of Section 3(32) of ERISA. Transactions by or with Borrower are not
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Internal Revenue Code currently in effect, which
prohibit or otherwise restrict the transactions contemplated by this Agreement.
With respect to any multiemployer plan to which Borrower or any entity that is
under common control with Borrower within the meaning of ERISA
Section 4001(a)(14) is or has been obligated to contribute, neither Borrower nor
any such entity has incurred any material liability under ERISA Section 515 of
ERISA or Title IV of ERISA which is or remains unsatisfied.

Section 4.10. Not a Foreign Person

Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Internal Revenue Code).

Section 4.11. Enforceability

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor, to
Borrower’s knowledge, would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and Borrower has not asserted any right of rescission, set-off,
counterclaim or defense with respect thereto. No Default or Event of Default
exists under or with respect to any Loan Document.

Section 4.12. Business Purposes

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

Section 4.13. Compliance

Borrower and, to Borrower’s knowledge, the Property, and the use and operation
thereof, comply in all material respects with all Legal Requirements, including,
without limitation, building and zoning ordinances and codes and the Americans
with Disabilities Act. Borrower is not in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority which would
reasonably be expected to have a Material Adverse Effect, and Borrower has
received no written notice of any such default or violation. There has not been
committed by Borrower or, to Borrower’s knowledge, any other Person in occupancy
of or involved with the operation or use of the Property any act or omission
affording any Governmental Authority the right of forfeiture as against the
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents.

Section 4.14. Financial Information

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, any Guarantor
and/or, to Borrower’s knowledge, the Property (a) are true, complete and correct
in all material respects, (b) accurately represent the financial condition of
Borrower, Guarantor or the Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Since the date of such
financial statements, there has been no change in the financial condition,
operations or business of Borrower or Guarantor from that set forth in said
financial statements which would reasonably be expected to have or has had a
Material Adverse Effect.

Section 4.15. Condemnation

No Condemnation or other proceeding has been commenced or, to Borrower’s
knowledge, is threatened or contemplated with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.

Section 4.16. Utilities and Public Access; Parking

The Property is located on or adjacent to a public road and has access to such
road directly, or has access via an irrevocable perpetual easement or right of
way permitting ingress and egress to and from a public road. To Borrower’s
knowledge, the Property is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the Property for full utilization of the
Property for its intended uses. To Borrower’s knowledge, all public utilities
necessary to the full use and enjoyment of the Property as currently used and
enjoyed are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. All roads necessary for
the use of the Property for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities. The
Property has, or is served by, parking to the extent required to comply with all
Legal Requirements.

Section 4.17. Separate Lots

The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with the Property or any portion thereof.

Section 4.18. Assessments

To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

Section 4.19. Insurance

Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims related to or involving Borrower or the Property have been made under
any of the Policies, and to Borrower’s knowledge, no Person, including Borrower,
has done, by act or omission, anything which would impair the coverage of any of
the Policies.

Section 4.20. Use of Property

The Property is used exclusively as an apartment complex and other appurtenant
and related uses.

Section 4.21. Certificate of Occupancy; Licenses

To Borrower’s knowledge, all certifications, permits, licenses and approvals,
including, without limitation, certificates of completion or occupancy and any
applicable liquor license required for the legal use, occupancy and operation of
the Property for the purpose intended herein, have been obtained and are valid
and in full force and effect. Borrower shall keep and maintain (or cause to be
kept and maintained) all licenses necessary for the operation of the Property
for the purpose intended herein. To Borrower’s knowledge, the use being made of
the Property is in conformity with the final certificate of occupancy (or
compliance, if applicable) and any other permits or licenses issued for the
Property.

Section 4.22. Flood Zone

None of the Improvements on the Property are located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards,
or, if any portion of the Improvements is located within such area, Borrower has
obtained the insurance prescribed in Section 8.1(a)(iv).

Section 4.23. Physical Condition

Except as set forth in the Property Condition Report, to Borrower’s knowledge
after due inquiry, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects (ordinary wear and tear excepted). Except as set forth
in the Property Condition Report, to Borrower’s knowledge after due inquiry,
there exists no structural or other material defects or damages in the Property,
as a result of a Casualty or otherwise, and whether latent or otherwise.
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

Section 4.24. Boundaries

To Borrower’s knowledge and in reliance on, and except as otherwise specifically
disclosed in, the survey certified to Lender in connection with the Loan,
(a) none of the Improvements which were included in determining the appraised
value of the Property lie outside the boundaries and building restriction lines
of the Property to any material extent, and (b) no improvements on adjoining
properties encroach upon the Property and no easements or other encumbrances
upon the Property encroach upon any of the Improvements so as to have a Material
Adverse Effect.

Section 4.25. Leases and Rent Roll

Except as set forth in the rent roll for the Property which has been certified
by Borrower as true, correct and complete and delivered to Lender in connection
with the closing of the Loan (the “Rent Roll”) or as set forth on Schedule 4.25
attached hereto: (a) each Lease is in full force and effect; (b) [intentionally
omitted]; (c) the Tenants under the Leases have commenced the payment of rent
under the Leases, there are no offsets, claims or defenses to the enforcement
thereof, and Borrower has no monetary obligations to any Tenant under any Lease;
(d) all Rents due and payable under the Leases have been paid and no portion
thereof has been paid for any period more than thirty (30) days in advance;
(e) the rent payable under each Lease is the amount of fixed rent set forth in
the Rent Roll, and Borrower has not received notice of any claim or basis for a
claim by the Tenant thereunder for an offset or adjustment to the rent; (f) no
Tenant, to Borrower’s knowledge, has made any written claim of a material
default against the landlord under any Lease which remains outstanding nor has
Borrower or Manager received, by telephonic, in-person, e-mail or other
communication, any notice of a material default under any Lease; (g) to
Borrower’s knowledge there is no present material default by the Tenant under
any Lease; (h) all security deposits under the Leases have been collected by
Borrower; (i) Borrower is the sole owner of the entire landlord’s interest in
each Lease; (j) each Lease is the valid, binding and enforceable obligation of
Borrower and there are no agreements with the Tenants under the Leases other
than as expressly set forth in the Leases; (k) to Borrower’s knowledge after due
inquiry, no Person has any possessory interest in, or right to occupy, the
Property or any portion thereof except under the terms of a Lease; (l) none of
the Leases contains any option or offer to purchase or right of first refusal or
right of first offer to purchase or lease the Property or any part thereof;
(m) neither the Leases nor the Rents have been assigned, pledged or hypothecated
except to Lender, and no other Person has any interest therein except the
Tenants thereunder; and (n) to Borrower’s knowledge no conditions exist or
events have occurred which now give any Tenant the right to terminate its Lease
or pay reduced Rent pursuant to the provisions of its Lease and/or the REA.
Borrower represents that it has heretofore delivered to Lender true, correct and
complete copies of all Leases and any and all amendments or modifications
thereof.

Section 4.26. Filing and Recording Taxes

All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgage, have been paid or will be paid by Borrower.

Section 4.27. Management Agreement

The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a default thereunder. No
management fees under the Management Agreement are accrued and unpaid.

Section 4.28. Illegal Activity

No portion of the Property has been or will be purchased, improved, equipped or
fixtured with proceeds of any illegal activity, and no part of the proceeds of
the Loan will be used in connection with any illegal activity.

Section 4.29. Construction Expenses

All costs and expenses of any and all labor, materials, supplies and equipment
incurred by Borrower and used in the construction maintenance or repair of the
Improvements have been paid in full. To Borrower’s knowledge after due inquiry,
there are no claims for payment for work, labor or materials affecting the
Property which are or may become a lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

Section 4.30. Personal Property

Borrower has paid in full for, and is the owner of, all Personal Property (other
than Tenants’ property) used in connection with the operation of the Property,
free and clear of any and all security interests, liens or encumbrances, except
for Permitted Encumbrances and the Lien and security interest created by the
Loan Documents.

Section 4.31. Taxes

Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it. Borrower does not
know of any basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.

Section 4.32. Title

Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. None of the Permitted Encumbrances, individually or in the
aggregate, would reasonably be expected to have nor does have a Material Adverse
Effect. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty owned by the Borrower (including the Leases), all in accordance with
the terms hereof, in each case subject only to Permitted Encumbrances. To
Borrower’s knowledge, there are no claims for payment for work, labor or
materials affecting the Property which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents.

Section 4.33. Federal Reserve Regulations

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.

Section 4.34. Investment Company Act

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

Section 4.35. Tax and Judgment Liens

There are no tax or judgment Liens encumbering any property owned by Borrower,
Guarantor or IRT GP or any wholly owned subsidiary of Guarantor or IRT GP.

Section 4.36. No Change in Facts or Circumstances; Disclosure

All information submitted by Borrower or its Affiliates to Lender in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower in this Agreement or in any other
Loan Document, are accurate, complete and correct in all material respects.
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise would reasonably
expected to have or does have a Material Adverse Effect. Borrower has disclosed
to Lender all material facts of which Borrower has knowledge and has not failed
to disclose any material fact of which Borrower has knowledge that could cause
any representation or warranty made herein to be materially misleading.

Section 4.37. Intellectual Property

All trademarks, trade names and service marks necessary to the business of
Borrower as presently conducted or as Borrower contemplates conducting its
business are in good standing and, to the extent of Borrower’s actual knowledge,
uncontested. Borrower has not infringed, is not infringing, and has not received
notice of infringement with respect to asserted trademarks, trade names and
service marks of others. To Borrower’s knowledge, there is no infringement by
others of trademarks, trade names and service marks of Borrower.

Section 4.38. Compliance with Prescribed Laws

None of Borrower or any Person who Controls Borrower currently is identified by
the Office of Foreign Assets Control, Department of the Treasury (“OFAC”) or
otherwise qualifies as a Embargoed Person, and Borrower has implemented
procedures to ensure that no Person who now or hereafter owns a direct or
indirect equity interest in Borrower is an Embargoed Person or is Controlled by
an Embargoed Person. Borrower is not in violation of any Prescribed Laws.

Section 4.39. Brokers and Financial Advisors

Except as set forth on Schedule 4.39, Borrower has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement.

Section 4.40. Purchase Agreement

The Purchase Agreement is in full force and effect, Borrower has delivered to
Lender a true, correct and complete copy of the Purchase Agreement together with
all modifications and amendments thereto, and there have been no further
modifications or amendments thereto. There is no default under the Purchase
Agreement by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.

Section 4.41. Survival

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date hereof and shall survive for so long as any
portion of the Debt remains owing to Lender. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf. As
used in this Agreement, “Borrower’s knowledge” shall mean the collective
knowledge of Borrower and its officers, directors, members and employees after
(a) performing any and all due diligence and due inquiry, including, without
limitation, inspections and studies and (b) reviewing any and all
representations and warranties made by the seller of the Property under the
Purchase Agreement.

ARTICLE 5
BORROWER COVENANTS

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Lender that:

Section 5.1. Existence; Compliance with Requirements

(a) Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all of its rights,
licenses, permits and franchises and comply with all applicable Legal
Requirements. Borrower shall not commit, permit or suffer to exist any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the Legal Requirements affecting the
Property, provided that (i) no Event of Default has occurred and is continuing;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Borrower or the Property is
subject and shall not constitute a default thereunder; (iii) neither the
Property, any part thereof or interest therein, any of the Tenants, nor Borrower
shall be affected in any material adverse way as a result of such proceeding;
(iv) non-compliance with the Legal Requirements shall not impose civil or
criminal liability on Borrower or Lender; (v) Borrower shall have furnished the
security as may be required in the proceeding, or required by Lender if no such
security has been furnished in the proceeding, to ensure compliance by Borrower
with the Legal Requirements; and (vi) Borrower shall have furnished to Lender
all other items reasonably requested by Lender in connection therewith.

Section 5.2. Maintenance and Use of Property

Borrower shall cause the Property to be maintained in a good, safe and insurable
condition and in compliance with all applicable Legal Requirements, and shall
promptly make all repairs to the Property, above grade and below grade, interior
and exterior, structural and nonstructural, ordinary and extraordinary,
unforeseen and foreseen except where the failure to so comply would not
reasonably be expected to have and does not have a Material Adverse Effect. All
repairs made by Borrower shall be made in a good and workmanlike manner, shall
be comparable or better in quality and class to the original work and shall
comply with all applicable Legal Requirements and insurance requirements. The
Improvements and the Personal Property shall not be removed, demolished or other
than in accordance with the provisions of Section 5.21, materially altered
(except for normal replacement of the Personal Property) without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed. If under applicable zoning provisions the use of all or
any portion of the Property is or shall become a nonconforming use, Borrower
will not cause or permit the nonconforming use to be discontinued or the
nonconforming Improvement to be abandoned without the express prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed.

Section 5.3. Waste

Borrower shall not commit or suffer any material physical waste of the Property
or make any change in the use of the Property which will in any way materially
increase the risk of fire or other hazard arising out of the operation of the
Property, or take any action that would reasonably be expected to invalidate or
give cause for cancellation of any Policy, or do or permit to be done thereon
anything that would reasonably be expected to in any way materially impair the
value of the Property or the security for the Loan. Borrower will not, without
the prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

Section 5.4. Taxes and Other Charges

(a) Borrower shall pay all Property Taxes and Other Charges now or hereafter
levied or assessed or imposed against the Property or any part thereof as the
same become due and payable; provided, however, Borrower’s obligation to
directly pay Property Taxes shall be suspended for so long as Borrower complies
with the terms and provisions of Section 9.4 hereof. Borrower shall furnish to
Lender receipts for the payment of the Property Taxes and the Other Charges at
least five (5) days prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish such receipts for
payment of Property Taxes in the event that such Property Taxes have been paid
by Lender pursuant to Section 9.4 hereof). Borrower shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against the Property, and shall pay when due for
all utility services provided to the Property. If Borrower shall fail to pay any
Property Taxes or Other Charges in accordance with this Section 5.4 and is not
contesting or causing a contesting of such Property Taxes or Other Charges in
accordance with Section 5.4(b) below, or if there are insufficient funds in the
Tax and Insurance Reserve Account to pay any Property Taxes or Other Charges,
Lender shall have the right, but shall not be obligated, to pay such Property
Taxes or Other Charges, and Borrower shall repay to Lender, on demand, any
amount paid by Lender, with interest thereon at the Default Rate from the date
of the advance thereof to the date of repayment, and such amount shall
constitute a portion of the Debt secured by the Mortgage.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Property Taxes or Other Charges, provided that (i) no
Event of Default is continuing; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any other instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable Legal
Requirements; (iii) neither the Property nor any part thereof or direct or
indirect interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Property Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Property Taxes or Other Charges from the Property or Borrower shall
have paid all of the Property Taxes or Other Charges under protest;
(vi) Borrower shall furnish such security as may be required in the proceeding,
or if no such security has been furnished in the proceeding, Borrower shall
furnish such reserve deposits as may be requested by Lender, to ensure the
payment of any such Property Taxes or Other Charges, together with all interest
and penalties thereon (unless Borrower has paid all of the Property Taxes or
Other Charges under protest); (vii) failure to pay such Property Taxes or Other
Charges will not subject Borrower or Lender to any civil or criminal liability;
(viii) such contest is not reasonably expected to have and does not have a
Material Adverse Effect; and (ix) Borrower shall, upon request by Lender, give
Lender prompt notice of the status of such proceedings and/or confirmation of
the continuing satisfaction of the conditions set forth in clauses (i) through
(viii) of this Section 5.4(b). Lender may pay over any such cash deposit or part
thereof held by Lender to the claimant entitled thereto at any time when, in the
reasonable judgment of Lender, the entitlement of such claimant is established
or the Property (or part thereof or interest therein) shall be in danger of
being sold, forfeited, terminated, canceled or lost or there shall be any danger
of the Lien of the Mortgage being primed by any related Lien.

Section 5.5. Litigation

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any of
Borrower, Guarantor or the Property which would reasonably be expected to have
or does have a Material Adverse Effect.

Section 5.6. Access to Property

Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof during normal business hours on Business Days
upon reasonable advance notice (which may be given telephonically or by e-mail),
subject to the rights of Tenants under their Leases and Borrower’s usual and
customary safety requirements and accompanied by a representative of Borrower.

Section 5.7. Notice of Default

Borrower shall promptly advise Lender (a) of any event or condition that would
reasonably be expected to have or does have a Material Adverse Effect of which
Borrower has knowledge, and (b) of the occurrence of any Default or Event of
Default of which Borrower has knowledge.

Section 5.8. Cooperate in Legal Proceedings

Borrower shall at Borrower’s expense, cooperate fully with Lender with respect
to any proceedings before any court, board or other Governmental Authority which
would reasonably be expected to have, or does have, a Material Adverse Effect
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings, other than those proceedings where Borrower and Lender are
adverse parties.

Section 5.9. Performance by Borrower

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to the Property and any amendments, modifications or
changes thereto (except to the extent waived by the counterparty thereto,
provided that such action or failure to act by Borrower does not otherwise
require Lender’s consent under the Loan Documents).

Section 5.10. Awards; Insurance Proceeds

Borrower shall cooperate with Lender in obtaining for Lender (to the extent that
this Agreement provides for such Awards or Insurance Proceeds to be paid to
Lender) the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with the Property, and Lender shall be reimbursed for any
expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, the cost of any Restoration Consultant and
the payment by Borrower of the expense of an appraisal on behalf of Lender in
case of a Casualty or Condemnation affecting the Property or any part thereof)
out of such Awards or Insurance Proceeds.

Section 5.11. Financial Reporting

(a) Borrower shall keep adequate books and records of account in accordance with
GAAP (or such other method of accounting reasonably acceptable to Lender),
consistently applied and shall furnish to Lender:

(i) quarterly (and prior to a Securitization, if requested by Lender, monthly)
rent rolls, prepared and certified by Borrower, detailing the names of all
Tenants, the portion of Improvements occupied by each Tenant, the base rent,
additional rent and any other charges payable under each Lease, and the term of
each Lease, including the commencement and expiration dates, the extent to which
any Tenant is in default under any Lease, and any other information as is
reasonably required by Lender, within thirty (30) days after the end of each
calendar quarter;

(ii) quarterly (and prior to a Securitization, if requested by Lender, monthly),
including year-to-date, and annual operating statements of the Property,
prepared and certified by Borrower, detailing the revenues received, the
expenses incurred, the net operating income before and after debt service
(principal and interest) and capital expenditures and containing such other
information as is necessary and sufficient to fairly represent the financial
position and results of operation of the Property, as well as a comparison of
budgeted revenues and expenses to actual revenues and expenses (together with a
detailed explanation of any variance of five percent (5%) or more), within
thirty (30) days after the end of each calendar month and quarter; and

(iii) an Annual Budget not later than thirty (30) days prior to the commencement
of each fiscal year of Borrower, which, during the continuance of a Cash Sweep
Period, shall be subject to the approval of Lender, along with any amendments or
modifications thereto. In the event that such Annual Budget is subject to
Lender’s approval in accordance with the foregoing and Lender objects to a
proposed Annual Budget submitted by Borrower, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Until such time that Lender approves a proposed Annual
Budget, which approval shall not be unreasonably withheld, conditioned or
delayed, the most recent Annual Budget shall apply; provided that, such approved
Annual Budget shall be adjusted to reflect (A) actual increases in Property
Taxes, Insurance Premiums, utilities expenses and expenses under the Management
Agreement and (B) up to five percent (5%) increases in any budgeted line items
provided such increases do not exceed a ten percent (10%) increase in the Annual
Budget in the aggregate; and

(iv) a quarterly calculation of the Debt Service Coverage Ratio for the
immediately preceding two (2) calendar quarters as of the last day of such
period, prepared and certified by Borrower, within thirty (30) days of the end
of the quarter.

(b) Upon request from Lender, following the occurrence and during the
continuance of an Event of Default, Borrower shall promptly furnish to Lender:

(i) a property management report for the Property, showing the number of
inquiries made and/or rental applications received from tenants or prospective
tenants and deposits received from tenants and any other information requested
by Lender, but no more frequently than quarterly; and

(ii) an accounting of all security deposits held in connection with any Lease of
any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the Person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.

(c) Borrower shall furnish Lender such other additional financial or management
information as may, from time to time, be reasonably required by Lender in form
and substance satisfactory to Lender, and shall furnish to Lender and its agents
convenient facilities for the examination and audit of any such books and
records.

Section 5.12. Estoppel Statement

After request by Lender, Borrower shall within ten (10) Business Days furnish
Lender or any proposed assignee of the Loan with a statement, duly acknowledged
and certified, setting forth (i) the original principal amount of the Loan,
(ii) the rate of interest on the Loan, (iii) the unpaid principal amount of the
Loan, (iv) the date installments of interest and/or principal were last paid,
(v) the Maturity Date, (vi) offsets or defenses to the payment of the Debt, if
any, and (vii) that the Note, this Agreement, the Mortgage and the other Loan
Documents are valid, legal and binding obligations and have not been modified or
if modified, giving particulars of such modification.

Section 5.13. Leasing Matters

(a) Except as otherwise consented to by Lender in writing, all Leases shall be
written on the standard form of lease which shall have been approved by Lender.
Upon request, Borrower shall furnish Lender with executed copies of all Leases.
No material changes may be made to the Lender-approved standard form of lease
without the prior written consent of Lender, such consent not to be unreasonably
withheld, conditioned or delayed. In addition, all renewals of Leases and all
proposed leases shall provide for rental rates and terms comparable to existing
local market rates and terms and shall be arm’s-length transactions with bona
fide, independent third party tenants. All proposed commercial Leases and
modifications and renewals of existing Leases for commercial space shall be
subject to the prior approval of Lender and its counsel, which shall not be
unreasonably withheld, at Borrower’s expense. All Leases shall provide that they
are subordinate to the Mortgage and that the tenant agrees to attorn to Lender.

(b) Borrower (i) shall observe and perform all the material obligations imposed
upon the landlord under the Leases and shall not do or permit to be done
anything to materially impair the value of the Leases as security for the Debt;
(ii) shall enforce all of the material terms, covenants and conditions contained
in the Leases upon the part of the Tenant thereunder to be observed or
performed, short of termination thereof; provided, however, with respect to
multifamily residential property, a residential Lease may be terminated in the
event of a default by the tenant thereunder; (iii) shall not collect any of the
Rents more than one (1) month in advance; and (iv) shall not execute any other
assignment of the landlord’s interest in the Leases or the Rents.

(c) Notwithstanding the provisions of subsection (a) above, renewals of existing
commercial Leases and proposed Leases for commercial space shall not be subject
to the prior approval of Lender, provided all of the following conditions are
satisfied: (i) the rental income pursuant to the renewal or proposed Lease is
not more than five percent (5%) of the total rental income for the Property,
(ii) the renewal or proposed Lease has a base term of less than six (6) years
including options to renew, (iii) rent, credits, free rents or concessions which
have been granted under the renewal or proposed Lease shall be market, (iv) the
renewal or proposed Lease is subject and subordinate to the Mortgage and the
tenant thereunder shall have agreed to attorn to Lender, (v) the renewal or
proposed Lease is on the standard form of lease approved by Lender, (vi) the
renewal or proposed Lease does not contain any option, offer, right of first
refusal, right of first offer or other similar right to acquire all or any
portion of the Property, (vii) the renewal or proposed Lease provides for rental
rates and terms comparable to existing market rates and terms and is an
arm’s-length transaction with a bona fide, independent third party tenant, and
(viii) the renewal or proposed Lease shall satisfy other criteria as shall be
required by Lender in its sole discretion. Borrower shall deliver to Lender
copies of all Leases which are entered into pursuant to the preceding sentence
together with Borrower’s certification that it has satisfied all of the
conditions of the preceding sentence within thirty (30) days after the execution
of the Lease.

Section 5.14. Property Management

(a) Borrower shall (i) diligently perform and observe all of the material terms,
covenants and conditions required to be performed and observed by it under the
Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
default under the Management Agreement of which it is aware; (iii) promptly
deliver to Lender a copy of any notice of default or other material notice
received by Borrower under the Management Agreement; (iv) promptly give notice
to Lender of any notice or information that Borrower receives which indicates
that Manager is terminating the Management Agreement or that Manager is
otherwise discontinuing its management of the Property; and (v) promptly enforce
the performance and observance of all of the material covenants required to be
performed and observed by Manager under the Management Agreement.

(b) If at any time, (i) Manager shall become insolvent or a debtor in a
bankruptcy proceeding; (ii) an Event of Default has occurred and is continuing;
(iii) a default has occurred and is continuing under the Management Agreement,
subject to any applicable grace, notice, and/or cure period or (iv) Manager has
engaged in gross negligence, fraud, willful misconduct or misappropriation of
funds, Borrower shall, at the request of Lender, terminate the Management
Agreement upon thirty (30) days prior notice to Manager and replace Manager with
a Qualified Manager on terms and conditions satisfactory to Lender, it being
understood and agreed that the management fee for such replacement manager shall
not exceed then prevailing market rates.

(c) [Intentionally Omitted].

(d) Borrower shall not, without the prior written consent of Lender (which
consent shall not be unreasonably withheld, conditioned or delayed):
(i) surrender, terminate or cancel, or consent to the surrender, termination or
cancellation of, the Management Agreement or replace Manager or enter into any
other management agreement with respect to the Property; (ii) consent to the
assignment by Manager of its interest under the Management Agreement except to a
Qualified Manager; (iii) reduce or consent to the reduction of the term of the
Management Agreement; (iv) increase or consent to the increase of the amount of
any charges under the Management Agreement; or (v) otherwise modify, change,
supplement, alter or amend, or waive or release any of the terms and conditions
under, the Management Agreement in any material respect. In the event that
Borrower replaces Manager at any time during the term of Loan pursuant to this
subsection, such Manager shall be deemed to be a Qualified Manager.

Section 5.15. Liens

Borrower shall not, without the prior written consent of Lender, create, incur,
assume or suffer to exist any Lien on any portion of the Property or permit any
such action to be taken, except Permitted Encumbrances.

Section 5.16. Debt Cancellation

Borrower shall not cancel or otherwise forgive or release any material claim or
debt (other than termination of Leases in accordance herewith) owed to Borrower
by any Person, except for adequate consideration and in the ordinary course of
Borrower’s business.

Section 5.17. Zoning

Borrower shall not (i) initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance under any existing zoning ordinance
or (ii) use or permit the use of any portion of the Property in any manner that
is reasonably likely to result in such use becoming a non-conforming use under
any zoning ordinance or any other applicable land use law, rule or regulation,
in each case without the prior written consent of Lender.

Section 5.18. ERISA

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

(b) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the term of the Loan, as requested by Lender in its sole
discretion, that (i) Borrower is not and does not maintain an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(ii) Borrower is not subject to state statutes regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (iii) one or more
of the following circumstances is true:

(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

Section 5.19. No Joint Assessment

Borrower shall not suffer, permit or initiate the joint assessment of the real
property comprising the Property with (a) any other real property constituting a
tax lot separate from the Property, or (b) any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
Lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property.

Section 5.20. Reciprocal Easement Agreements

Borrower shall not enter into, terminate or modify any REA without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

Section 5.21. Alterations

Lender’s prior written approval shall be required in connection with any
alterations to any Improvements, exclusive of alterations to tenant spaces
required under any Lease existing on the date hereof or entered into in
accordance with the terms of this Agreement (including standard alterations
undertaken in connection with preparing residential units for tenant occupancy)
and alterations undertaken as part of a Restoration in accordance with the terms
of this Agreement, (a) that are reasonably expected to have or does have a
Material Adverse Effect on the Property, (b) that are structural in nature or
have a material adverse effect on any utility or HVAC system contained in the
Improvements or the exterior of any building constituting a part of any
Improvements or (c) that, together with any other alterations undertaken at the
same time (including any related alterations, improvements or replacements), are
reasonably anticipated to have a cost in excess of the Alteration Threshold. If
the total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (i) cash, (ii) direct non-callable
obligations of the United States of America or other obligations which are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, to the extent acceptable to the applicable Rating Agencies,
or (iii) a letter of credit acceptable to Lender in its sole and absolute
discretion. Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements over the Alteration Threshold.

Section 5.22. Agreements

During the term of the Loan: (a) Borrower shall fulfill and perform each and
every material term, covenant and provision of the Agreements to be fulfilled or
performed by Borrower thereunder, if any, in a commercially reasonable manner;
(b) Borrower shall, in the manner provided for in this Agreement, give prompt
notice to Lender of any material written default notice received by Borrower
under any of the Agreements, together with a complete copy of any such notice;
(c) Borrower shall enforce, short of termination thereof, the performance and
observance of each and every material term, covenant and provision of the
Agreements to be performed or observed, if any, by the other parties thereto in
a commercially reasonable manner; and (d) Borrower shall not terminate or amend
any of the material terms or provisions of any of the Agreements, except as may
be permitted pursuant to the terms of the Agreements and done in the ordinary
course of business or as may be commercially reasonable in Borrower’s ordinary
course of business, without the prior written consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed.

Section 5.23. Compliance with Prescribed Laws

Borrower shall not (a) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the list
maintained by OFAC and accessible through the OFAC website) that prohibits or
limits any lender from making any advance or extension of credit to Borrower or
from otherwise conducting business with Borrower, or (b) fail to provide
documentary and other evidence of Borrower’s identity as may be requested by any
Lender at any time to enable any Lender to verify Borrower’s identity or to
comply with Prescribed Laws. In addition, Borrower hereby agrees to provide to
Lender any additional information with respect to Borrower that Lender deems
necessary from time to time in order to ensure compliance with Prescribed Laws.

Section 5.24. Tax Credits

Borrower shall not claim a low income housing credit for the Property under
Section 42 of the Internal Revenue Code without Lender’s prior written consent.

Section 5.25. Purchase Agreement

Borrower shall not, without the prior written consent of Lender (which consent
shall not be unreasonably withheld, conditioned or delayed), modify, change,
supplement, alter or amend, or waive or release any of the terms and conditions
under, the Purchase Agreement in any material respect.

ARTICLE 6
ENTITY COVENANTS

Section 6.1. Single Purpose Entity/Separateness

Borrower represents, warrants and covenants as follows:

(a) Borrower has not and will not:

(i) engage in any business or activity other than the ownership, operation and
maintenance of the Property, and activities incidental thereto;

(ii) acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership and operation
of the Property;

(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(iv) (A) fail to observe all organizational formalities necessary to maintain
its separate existence, or fail to preserve its existence as an entity duly
organized, validly existing and in good standing (if applicable) under the
applicable Legal Requirements of the jurisdiction of its organization or
formation, or (B) amend, modify, terminate or fail to comply with the provisions
of its organizational documents, in each case without the prior written consent
of Lender;

(v) own any subsidiary, or make any investment in, any Person;

(vi) commingle its assets with the assets of any other Person, or permit any
Affiliate or constituent party independent access to its bank accounts;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Debt and Permitted Debt;

(viii) fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person; except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that (A) appropriate
notation shall be made on such consolidated financial statements to indicate the
separate identity of Borrower from such Affiliate and that Borrower’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person, and (B) Borrower’s assets, liabilities and net
worth shall also be listed on Borrower’s own separate balance sheet;

(ix) except for capital contributions or capital distributions permitted under
the terms and conditions of the Borrower’s organizational documents and properly
reflected on its books and records, enter into any transaction, contract or
agreement with any general partner, member, shareholder, principal, guarantor of
the obligations of Borrower, or any Affiliate of the foregoing, except upon
terms and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with unaffiliated third parties;

(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;

(xi) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets to
secure the obligations of any other Person or hold out its credit or assets as
being available to satisfy the obligations of any other Person;

(xii) make any loans or advances to any Person, or own any stock or securities
of, any Person, or buy or hold evidence of indebtedness issued by any other
Person;

(xiii) fail to (A) file its own tax returns separate from those of any other
Person, except to the extent that Borrower is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable Legal
Requirements, and (B) pay any taxes required to be paid under applicable Legal
Requirements; provided, however, that the Borrower shall not have any obligation
to reimburse its equityholders or their Affiliates for any taxes that such
equityholders or their Affiliates may incur as a result of any profits or losses
of the Borrower;

(xiv) fail to (A) hold itself out to the public as a legal entity separate and
distinct from any other Person, (B) conduct its business solely in its own name
or (C) correct any known misunderstanding regarding its separate identity;

(xv) fail to intend to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; provided, however, that the foregoing
shall not require Borrower’s members, partners or shareholders to make
additional capital contributions to Borrower;

(xvi) without the unanimous written consent of all of its partners or members,
as applicable, and the written consent of all directors or managers of Borrower
or each SPE Component Entity, as applicable, take any Material Action or action
that might cause such entity to become insolvent;

(xvii) fail to fairly and reasonably allocate shared expenses (including,
without limitation, shared office space and services performed by an employee of
an Affiliate) among the Persons sharing such expenses;

(xviii) fail to intend to remain solvent or pay its own liabilities (including,
without limitation, salaries of its own employees) only from its own funds;
provided, however, that the foregoing shall not require Borrower’s members,
partners or shareholders to make additional capital contributions to Borrower;

(xix) acquire obligations or securities of its partners, members, shareholders
or other affiliates, as applicable;

(xx) [intentionally omitted];

(xxi) fail to maintain a sufficient number of employees in light of its
contemplated business operations; provided, however, that the foregoing shall
not require Borrower’s members, partners or shareholders to make additional
capital contributions to Borrower;

(xxii) fail to maintain and use separate stationery, invoices and checks bearing
its own name;

(xxiii) have any of its obligations guaranteed by an Affiliate, except as
contemplated by the Loan Documents; or

(xxiv) identify itself as a department or division of any other Person.

(b) (i) If Borrower is a partnership or limited liability company (other than a
single-member Delaware limited liability company formed under the Act which
complies with the requirements of subsection (b)(ii) below), each general
partner in the case of a partnership, or the managing member in the case of a
limited liability company (each an “SPE Component Entity”) of Borrower, as
applicable, shall be a corporation or a limited liability company whose sole
asset is its interest in Borrower, provided that if such SPE Component Entity is
a limited liability company (other than a single-member Delaware limited
liability company), each of its managing members shall also be a SPE Component
Entity. Each SPE Component Entity (A) will at all times comply with each of the
covenants, terms and provisions contained in Sections 6.1(a)(iii) through (vi)
and (viii) through (xxiv) inclusive, as well as the requirements of clause (ii)
below if such SPE Component Entity is a single member limited liability company
formed under the Act, as if such representation, warranty or covenant was made
directly by such SPE Component Entity; (B) will not engage in any business or
activity other than owning an interest in Borrower; (C) will not acquire or own
any assets other than its partnership, membership, or other equity interest in
Borrower; (D) will not own any subsidiary, or make any investment in any Person
other than its investment in Borrower; (E) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation) and
(F) will cause Borrower to comply with the provisions of this Section 6.1. Prior
to the withdrawal or the disassociation of any SPE Component Entity from
Borrower, Borrower shall immediately appoint a new general partner or managing
member whose articles of incorporation or limited liability company agreement,
as applicable, are substantially similar to those of such SPE Component Entity
and, if an opinion letter pertaining to substantive consolidation was required
at closing, deliver a new opinion letter acceptable to Lender and the Rating
Agencies with respect to the new SPE Component Entity and its equity owners.
Notwithstanding the foregoing, to the extent Borrower is a single member
Delaware limited liability company, so long as Borrower maintains such formation
status and complies with the requirements set forth in subsections (ii) and
(iii) below, the SPE Component Entity requirement as set forth in this section
shall not be applicable.

(ii) In the event Borrower or SPE Component Entity is a single member limited
liability company formed under the Act (as applicable, the “Company”), the
limited liability company agreement of the Company (the “LLC Agreement”) shall
provide that (A) upon the occurrence of any event that causes the sole member of
the Company (“Member”) to cease to be the member of the Company (other than
(1) upon an assignment by Member of all of its limited liability company
interest in the Company and the admission of the transferee in accordance with
the Loan Documents and the LLC Agreement, or (2) the resignation of Member and
the admission of an additional member of the Company in accordance with the
terms of the Loan Documents and the LLC Agreement), the personal representative
of Member shall, within ninety (90) days, agree in writing to continue the
existence of the Company and to the admission of such personal representative or
its nominee or designee, as the case may be, as a substitute member of the
Company, effective as of the occurrence of the event that caused the Member to
cease to be a member of the Company, and a natural person duly designated under
the LLC Agreement (“Special Member”) shall, without any action of any other
Person and simultaneously with the Member ceasing to be the member of the
Company, automatically be admitted to the Company and shall continue the
existence of the Company without dissolution, and (B) Special Member may not
resign from the Company or transfer its rights as Special Member unless a
successor Special Member has been admitted to the Company as Special Member in
accordance with the requirements of the Act. The LLC Agreement shall further
provide that (v) Special Member shall automatically cease to be a member of the
Company upon the admission to the Company of a substitute Member, (w) Special
Member shall be a member of the Company that has no interest in the profits,
losses and capital of the Company and has no right to receive any distributions
of the assets of the Company, (x) pursuant to Section 18-301 of the Act, Special
Member shall not be required to make any capital contributions to the Company
and shall not receive a limited liability company interest in the Company,
(y) Special Member, in its capacity as Special Member, may not bind the Company,
and (z) except as required by any mandatory provision of the Act, Special
Member, in its capacity as Special Member, shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, the
Company, including, without limitation, the merger, consolidation or conversion
of the Company. Prior to its admission to the Company as Special Member, Special
Member shall not be a member of the Company. Any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws shall not cause
Member or Special Member to cease to be a member of the Company and upon the
occurrence of such an event, the existence of the Company shall continue without
dissolution. The LLC Agreement shall also provide that each of Member and
Special Member waives any right it might have to agree in writing to dissolve
the Company upon the occurrence of any action initiated by or brought against
Member or Special Member under any Creditors Rights Laws, or the occurrence of
an event that causes Member or Special Member to cease to be a member of the
Company.

(c) The organizational documents of Borrower and each SPE Component Entity shall
provide an express acknowledgment that Lender is an intended third-party
beneficiary of the “special purpose” provisions of such organizational
documents.

(d) Notwithstanding the foregoing, Lender has reviewed and approved the limited
liability company agreement of the Company and the structure of the Company in
effect on the Closing Date.

Section 6.2. Change of Name, Identity or Structure

Borrower shall not change or permit to be changed (a) Borrower’s name,
(b) Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement,
(d) the corporate, partnership or other organizational structure of Borrower,
each SPE Component Entity (if any), or Guarantor, (e) Borrower’s state of
organization, or (f) Borrower’s organizational identification number, without in
each case notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change and, in the case of a change in
Borrower’s structure or state of organization, without first obtaining the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed. At the request of Lender, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Borrower intends to operate the Property, and representing and warranting that
Borrower does business under no other trade name with respect to the Property.
If Borrower does not now have an organizational identification number and later
obtains one, or if the organizational identification number assigned to Borrower
subsequently changes, Borrower shall promptly notify Lender of such
organizational identification number or change.

Section 6.3. Business and Operations

Borrower will qualify to do business and will remain in good standing under the
laws of the State as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.

ARTICLE 7
NO SALE OR ENCUMBRANCE

Section 7.1. Transfer Definitions

For purposes of this Article 7 “Restricted Party” shall mean Borrower,
Guarantor, any SPE Component Entity (if any), any Affiliated Manager, or any
shareholder, partner, member or non-member manager, or any direct or indirect
legal or beneficial owner of Borrower, Guarantor, any SPE Component Entity (if
any), any Affiliated Manager or any non-member manager, other than a natural
person; and a “Transfer” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

Section 7.2. No Sale/Encumbrance

(a) Borrower shall not, without the prior written consent of Lender, cause or
permit a Transfer of the Property or any part thereof or any legal or beneficial
interest therein nor permit a Transfer of an interest in any Restricted Party,
nor otherwise permit a dissolution of a Restricted Party, other than pursuant to
Leases of space in the Improvements to Tenants in accordance with the provisions
of Section 5.13 or as otherwise expressly permitted in accordance with the terms
of this Agreement (in each case, a “Prohibited Transfer”).

(b) A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger, consolidation or Transfer of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (iv) if a
Restricted Party is a limited, general or limited liability partnership or joint
venture, any merger or consolidation or the change, removal, resignation or
addition of a general partner or the Transfer of the partnership interest of any
general or limited partner or any profits or proceeds relating to such
partnership interests or the creation or issuance of new partnership interests;
(v) if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the
Transfer of the membership interest of any member or any profits or proceeds
relating to such membership interest or the creation or issuance of new
membership interests; (vi) if a Restricted Party is a trust or nominee trust,
any merger, consolidation or the Transfer of the legal or beneficial interest in
such Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) the removal or the resignation of Manager (including,
without limitation, an Affiliated Manager) other than in accordance with
Section 5.14.

Section 7.3. Permitted Transfers

Notwithstanding anything contained in the Loan Documents to the contrary, the
following Transfers of legal or beneficial equity interests shall not be deemed
to be a Prohibited Transfer and shall not require the consent of Lender or
compliance with the provisions of Section 7.4 hereof:

(a) a Transfer (but not the pledge) by devise or descent or by operation of law
upon the death or as a result of the legal incapacity of a natural person of
such Person’s interest in a Restricted Party to the person or persons lawfully
entitled thereto, provided Borrower delivers written notice to Lender as soon as
practicable thereafter and that such Restricted Party is promptly reconstituted,
if applicable, following the death or incapacity of such person;

(b) Transfers (but not pledges) made in good faith for estate planning purposes
of an individual’s interests in any Restricted Party to the spouse or any lineal
descendant of such individual, or to a trust for the benefit of any one or more
of such individual, spouse or lineal descendant, provided such Restricted Party
is reconstituted, if required, following such Transfer;

(c) the Transfer (but not the pledge) of the stock, partnership or membership
interests (as the case may be) in a Restricted Party or the creation or issuance
of additional limited partnership interests in Guarantor and the subsequent
Transfer (but not the pledge) thereof;

provided, however, with respect to clauses (a), (b), and (c) above,

(i) no such Transfers shall result in a change in Control of Borrower,
Guarantor, any SPE Component Entity or any Affiliated Manager,

(ii) following such Transfer, (x) IRT Eagle Ridge Apartments Member, LLC, a
Delaware limited liability company (“IRT Member”) shall own not less than one
hundred percent (100%) of the direct equity interests in, and Control, Borrower,
(y) Guarantor shall own not less than one hundred percent (100%) of the direct
equity interests in, and Control, IRT Member and (z) Independence Realty Trust,
Inc., a Maryland corporation (“IRT GP”) shall own not less than five percent
(5%) of the direct equity interests in, and Control and act as the sole general
partner of, Guarantor,

(iii) following such Transfer, Borrower and any SPE Component Entity shall
continue to satisfy the requirements of Section 6.1 hereof,

(iv) as a condition to each such Transfer, (A) except with respect to clause
(a), Lender shall receive not less than thirty (30) days prior written notice of
such proposed Transfer, (B) Borrower shall continue to comply with the
representations, warranties and covenants contained in Sections 4.38, 5.18 and
5.23 hereof (and upon request of Lender, deliver to Lender a statement signed by
an authorized offer of Borrower which certifies to such compliance, and (C) to
the extent any transferee will own twenty percent (20%) or more of the direct or
indirect ownership interests in Borrower immediately following such transfer
(provided such transferee owned less than twenty percent (20%) of the direct or
indirect ownership interests in Borrower as of the Closing Date), Lender may
request and Borrower shall deliver, at Borrower’s sole cost and expense,
customary searches (including without limitation credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) the results of which shall be
acceptable to Lender with respect to such transferee; or

(d) the sale, transfer or issuance of shares of common stock in any Restricted
Party that is publicly traded and listed on the New York Stock Exchange or
another nationally recognized publicly-traded stock exchange.

Upon request from Lender, Borrower shall promptly deliver to Lender an updated
organizational chart reflecting each Transfer made pursuant to this Section 7.3.
All out-of-pocket reasonable costs and expenses incurred by Lender in connection
with its review of any of the foregoing Transfers shall be paid by Borrower
whether or not any such Transfer is consummated.

Section 7.4. Assumption

Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Lender shall not unreasonably
withhold consent to a Transfer of the Property in its entirety or one hundred
percent (100%) of the ownership interests in Borrower to, and the assumption of
the Loan by, any Person (a “Transferee”) provided that each of the following
terms and conditions are satisfied:

(a) no Event of Default shall be continuing at the time the notice in clause
(b) below is received by Lender or at the time of the Transfer;

(b) Borrower shall (i) deliver written notice to Lender of the terms of such
proposed Transfer not less than sixty (60) days before the date on which such
Transfer is scheduled to close and, concurrently therewith, all such information
concerning the proposed Transfer and Transferee as Lender shall reasonably
require in evaluating an initial extension of credit, which information shall
include, without limitation, a fully executed copy of the purchase and sale
agreement and all amendments and assignments thereof, as well as the sources and
uses of funds or closing or settlement statement relating to the Transfer and
(ii) pay to Lender a non-refundable processing fee in the amount of $10,000.
Lender shall have the right to approve or disapprove the proposed Transfer based
on its (or the servicer’s on behalf of Lender) then current underwriting and
credit requirements for similar loans secured by similar properties which loans
are sold in the secondary market, such approval not to be unreasonably withheld.
In determining whether to give or withhold its approval of the proposed
Transfer, Lender shall consider the experience and track record of Transferee
and its principals in owning and operating facilities similar to the Property,
the financial strength of Transferee and its principals, the general business
standing of Transferee and its principals and Transferee’s and its principals’
relationships and experience with contractors, vendors, tenants, lenders and
other business entities; provided, however, that, notwithstanding Lender’s
agreement to consider the foregoing factors in determining whether to give or
withhold such approval, such approval shall be given or withheld based on what
Lender determines to be commercially reasonable and, if given, may be given
subject to such conditions as Lender may deem reasonably appropriate;

(c) Borrower shall pay to Lender, concurrently with the closing of such proposed
Transfer, (i) a non-refundable assumption fee in an amount equal to one half
percent (0.5%) of the then outstanding principal balance of the Note, and
(ii) all reasonable out-of-pocket costs and expenses, including reasonable
attorneys’ fees and disbursements and Rating Agency fees, incurred by Lender in
connection with the proposed Transfer (which such fees under this clause (ii)
shall be paid whether or not the proposed Transfer actually occurs);

(d) (i) Transferee shall assume and agree to pay the Debt as and when due and
shall assume all other obligations of Borrower under the Loan Documents subject
to the provisions of Article 15 hereof and, prior to or concurrently with the
closing of such Transfer, Transferee and its constituent partners, members or
shareholders as Lender may require, shall execute, without any cost or expense
to Lender, such documents and agreements as Lender shall reasonably require to
evidence and effectuate said assumption and (ii) if required by Lender, a Person
affiliated with Transferee and acceptable to Lender (a “Transferee Principal”)
shall assume the obligations of Guarantor under the Loan Documents with respect
to all acts and events occurring or arising after the closing of the Transfer;

(e) Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable Legal
Requirements, and shall execute any additional documents reasonably requested by
Lender;

(f) Borrower shall deliver to Lender, without any cost or expense to Lender,
such endorsements to Lender’s Title Insurance Policy insuring that fee simple or
leasehold title to the Property, as applicable, is vested in Transferee (subject
to Permitted Encumbrances), hazard insurance endorsements or certificates and
other similar materials as Lender may deem necessary at the time of the
transfer, all in form and substance satisfactory to Lender;

(g) Transferee shall furnish to Lender, all documents evidencing Transferee’s
organization and good standing, and the qualification of the signers to execute
the assumption of the Debt, which documents shall include certified copies of
all documents relating to the organization and formation of Transferee and of
the entities, if any, which are partners or members of Transferee. Transferee
and such constituent partners, members or shareholders of Transferee (as the
case may be), as Lender shall reasonably require, shall comply with the
covenants set forth in Article 6 hereof;

(h) Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new manager which meets
with the requirements of Section 5.14 hereof and assign to Lender as additional
security such new management agreement pursuant to an Assignment of Management
Agreement in form and substance reasonably satisfactory to Lender;

(i) Transferee shall assume the obligations of Borrower under any Deposit
Account Control Agreement or provide a new Deposit Account Control Agreement
with a new Deposit Bank in form and substance reasonably satisfactory to Lender;

(j) Transferee shall furnish to Lender, if required by the Lender, a REMIC
Opinion, and an opinion of counsel satisfactory to Lender and its counsel
(A) that Transferee’s formation documents provide for the matters described in
subparagraph (g) above, (B) that the assumption of the Debt has been duly
authorized, executed and delivered, and that the assumption agreement and the
other Loan Documents are valid, binding and enforceable against Transferee in
accordance with their terms, (C) that Transferee and any entity which is a
controlling stockholder, member or general partner of Transferee, have been duly
organized, and are in existence and good standing, and (E) with respect to such
other matters as Lender may reasonably request;

(k) if required by Lender, Lender shall receive a Rating Agency Confirmation;
and

(l) Borrower’s obligations under the purchase and sale agreement pursuant to
which the Transfer is proposed to occur shall expressly be subject to the
satisfaction of the terms and conditions of this Section 7.4.

The consent of Lender with respect to a Transfer of the Property in its entirety
to, and the assumption of the Loan by, a Transferee pursuant to this Section 7.4
shall not be construed to be a waiver of the right of Lender to consent to any
subsequent Transfer of the Property. Upon the Transfer of the Property pursuant
to this Section 7.4, Borrower and Guarantor shall be relieved of all liability
under the Loan Documents for acts, events, conditions, or circumstances
occurring or arising after the date of such transfer, except to the extent that
such acts, events, conditions, or circumstances are the proximate result of
acts, events, conditions, or circumstances that existed prior to the date of
such transfer, whether or not discovered prior or subsequent to the date of such
transfer.

Section 7.5. Immaterial Transfers and Easements, Etc.

(a) Borrower may, without the consent of Lender, (i) make immaterial Transfers
of unimproved, non-income producing portions of the Property to Governmental
Authorities for dedication or public use (each an “Outparcel”), and (ii) grant
easements, restrictions, covenants, reservations and rights of way in the
ordinary course of business for access, water and sewer lines, telephone or
other fiber optic or other data transmission lines, electric lines or other
utilities or for other similar purposes, provided that no such Transfer,
conveyance or encumbrance set forth in the foregoing clauses (i) or (ii) shall
materially impair the utility and operation of the Property or reasonably be
expected to, or does, have a Material Adverse Effect. In connection with any
Transfer permitted pursuant to this Section 7.5, Lender shall execute and
deliver any instrument reasonably necessary or appropriate, in the case of the
Transfers referred to in clause (i) above, to release the portion of the
Property affected by such Condemnation or such Transfer from the Lien of the
Mortgage or, in the case of clause (ii) above, to subordinate the Lien of the
Mortgage to such easements, restrictions, covenants, reservations and rights of
way or other similar grants upon receipt by Lender of:

(A) fifteen (15) days prior written notice thereof;

(B) a copy of the instrument or instruments of Transfer;

(C) a certificate from an officer of Borrower stating (1) with respect to any
Transfer, the consideration, if any, being paid for the Transfer, and (2) that
such Transfer does not materially impair the utility and operation of the
Property and would not reasonably be expected to have and does not have a
Material Adverse Effect; and

(D) reimbursement of all of Lender’s reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred in connection
with such Transfer (which shall be paid by Borrower whether or not the proposed
Transfer actually occurs).

(b) Notwithstanding the foregoing provisions of this Section 7.5, for so long as
the Loan is included in a REMIC Trust in connection with a Securitization, no
release of the Outparcel from the Lien of the Mortgage will be permitted unless,
immediately after the Release, either (i) the LTV Ratio is equal to or less than
one hundred twenty-five percent (125%) (such value to be determined, in Lender’s
sole discretion, by any commercially reasonable method permitted to a REMIC
Trust, based solely on the value of the real property excluding personal
property and going concern value, if any) or (ii) the principal balance of the
Loan is paid down by the least of the following amounts: (A) an amount equal to
the net proceeds or other compensation paid by a Governmental Authority in
connection with a Transfer described in Section 7.5(a)(i), (B) the fair market
value of the Outparcel at the time of release, or (C) an amount such that the
LTV Ratio (as so determined by Lender) does not increase after the release,
unless the Lender receives an opinion of counsel that the Securitization will
not fail to maintain its status as a REMIC Trust as a result of the release.

ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

Section 8.1. Insurance

(a) Borrower shall obtain and maintain, or cause to be obtained and maintained,
at all times insurance for Borrower and the Property providing at least the
following coverages:

(i) insurance with respect to the Improvements and the Personal Property
providing coverage for losses sustained by fire and other risks and hazards
covered by a standard extended coverage insurance policy providing “special”
form coverage (A) in an amount equal to not less than one hundred percent (100%)
of the full insurable value written on a replacement cost basis, which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with no
deduction for depreciation; (B) containing either an agreed amount endorsement
with respect to the Improvements and Personal Property or a waiver of all
co-insurance provisions; (C) providing for no “all other perils” deductible in
excess of the greater of $25,000 or five percent (5%) of underwritten net cash
flow as determined by Lender for all such insurance coverage; (D) insuring
against at least those risks and hazards that are commonly insured against under
a “special causes of loss” form of policy, as the same shall exist on the date
hereof (including, without limitation, windstorm and “named storm” coverage),
together with any increase in the scope of coverage provided under such form
after the date hereof; (E) with loss payable to Lender; and (F) if any of the
Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses, providing coverage for contingent liability
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement;

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the Property
(including “dram shop” or other liquor liability coverage if alcoholic beverages
are dispensed at the Property), with such insurance (A) to be on the so-called
“occurrence” form with a general aggregate limit of not less than $2,000,000 and
a per occurrence limit of not less than $1,000,000; (B) to continue at not less
than the aforesaid limit until required to be changed by Lender in writing by
reason of changed economic conditions making such protection inadequate; (C) to
cover at least the following hazards: (1) premises and operations; (2) products
and completed operations; (3) independent contractors; and (4) contractual
liability covering, to the maximum extent permitted by law, Borrower’s
obligation to indemnify Lender as required under this Agreement; and (D) naming
Lender as additional insured;

(iii) loss of rents or business interruption insurance, as applicable, (A) with
loss payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsections (i) and (iv) through (vii); and (C) which
provides that after the physical loss to the Improvements and Personal Property
occurs, the loss of rents or income, as applicable, will be insured until
completion of Restoration or the expiration of twelve (12) months, whichever
first occurs, and notwithstanding that the policy may expire prior to the end of
such period; and (D) which contains an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period. The amount of such
loss of rents or business interruption insurance, as applicable, shall be
determined prior to the date hereof and at least once each year thereafter based
on Lender’s reasonable estimate of the net operating income from the Property
for the succeeding period of coverage as required above. All proceeds payable to
Lender pursuant to this subsection shall be held by Lender and shall be applied
to the obligations secured by the Loan Documents from time to time due and
payable hereunder and under the Note; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured by the Loan Documents on the respective dates of payment
provided for in the Note, this Agreement and the other Loan Documents except to
the extent such amounts are actually paid out of the proceeds of such loss of
rents or business interruption insurance, as applicable;

(iv) if any portion of the Improvements is currently or at any time in the
future located in a “special flood hazard area” designated by the Federal
Emergency Management Agency, flood hazard insurance covering building and
contents in an amount equal to the maximum amount of such insurance available
under the National Flood Insurance Act of 1968, the Flood Disaster Protection
Act of 1973 or the National Flood Insurance Reform Act of 1994, as each may be
amended, together with such “excess flood” insurance naming Lender as loss payee
in such amount and with such deductible as Lender may reasonably require;

(v) if the Property is located in an area with a high degree of seismic risk as
determined by Lender, and the probable maximum loss (“PML”) as determined by
Lender in the event of an earthquake would exceed 20% of the full replacement
cost of the Improvements, earthquake insurance in form and substance
satisfactory to Lender in an amount not less than one hundred percent (100%) of
the PML or such additional amount as may be required by Lender; with such PML
being based on a 475-year return period, exposure period of 50 years and a 10%
probability of exceedance, provided that such earthquake insurance shall be on
terms consistent with the special causes of loss form required under subsection
(i) above;

(vi) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called Builder’s Risk Completed Value form (1) on a non-reporting basis,
(2) against “special causes of loss” insured against pursuant to subsection (i)
above, (3) including permission to occupy the Property, and (4) with an agreed
amount endorsement waiving co-insurance provisions;

(vii) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(viii) workers’ compensation, subject to the statutory limits of the State, and
employer’s liability insurance in respect of any work or operations on or about
the Property, or in connection with the Property or its operation (if
applicable);

(ix) excess liability insurance in an amount as may be required by Lender on
terms consistent with the commercial general liability insurance required under
subsection (ii) above;

(x) the insurance required under this Section 8.1(a) above shall cover perils of
terrorism and acts of terrorism and Borrower shall maintain insurance for loss
resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Section 8.1(a) above at all times during
the term of the Loan; and

(xi) such additional insurance policies and coverage, and in such amounts,
(A) as may be required pursuant to any and all agreements, declarations,
covenants, and/or other arrangements to which Borrower is a party or to which
Borrower or the Property is subject, including, without limitation, any
declarations of covenants, conditions and restrictions or similar covenants
and/or restrictions affecting the Property, franchise agreements, licenses or
leases, and (B) as Lender from time to time may reasonably request against such
other insurable hazards (including, but not limited to, sinkhole, mine
subsidence, mold, spores or fungus) which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

(b) All insurance provided for in Section 8.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) meeting the requirements of Section 8.1(a) and shall otherwise be
acceptable to Lender as to amounts, forms, deductibles, loss payees and
insureds. The Policies shall be issued by financially sound and responsible
insurance companies authorized and admitted to do business in the State and
having a financial strength rating of at least “A” and a financial size category
of at least “VIII” from Alfred M. Best Company, Inc. and a claims paying ability
and financial strength rating of at least “A-” or better by S&P (and the
equivalent ratings for Moody’s, Fitch and DBRS to the extent each such Rating
Agency rates the insurance company and is rating the Securities) or such other
ratings approved by Lender. To the extent such Policies are not available as of
the Closing Date, Borrower shall deliver to Lender prior to the Closing Date an
Acord 28 or similar certificate of insurance evidencing the coverages and
amounts required hereunder and, upon request of Lender as soon as available
after the Closing Date, certified copies of all Policies. Not less than ten
(10) days prior to the expiration dates of any insurance coverage in place with
respect to the Property, Borrower shall deliver to Lender an Acord 28 or similar
certificate, accompanied by evidence satisfactory to Lender of payment of the
premiums due in connection therewith (the “Insurance Premiums”), and, as soon as
available thereafter, certified copies of all renewal Policies.

(c) Any Policy may be in the form of a blanket insurance policy, provided that
such policy shall provide the same protection as would a separate Policy
insuring only the Property in compliance with the provisions of Section 8.1(a)
hereof; provided, however, any blanket insurance policy that does not
specifically allocate to the Property the amount of coverage from time to time
required hereunder shall be subject to Lender’s reasonable approval after taking
into account, among other things, the amount, location, number, type and size of
properties covered by such blanket insurance policy.

(d) All Policies provided for or contemplated by Section 8.1(a) shall (i) other
than the coverage referenced in clause (a)(viii) above, name Lender as the
additional insured, as its interests may appear, and (ii) other than the
coverage referenced in clauses (a)(ii), (viii) and (ix) above, contain a
standard non-contributory mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender.

(e) All Policies provided for in Section 8.1(a) shall contain clauses or
endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policies shall not be canceled without at least thirty (30) days (or in
the case of non-payment of Insurance Premiums, ten (10) days) prior written
notice to Lender and any other party named therein as an additional insured;

(iii) the issuers thereof shall give written notice to Lender if the Policies
have not been renewed thirty (30) days prior to its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation,
obtaining such insurance coverage as Lender in its sole discretion deems
appropriate. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.

Section 8.2. Casualty

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the Restoration
in accordance with Section 8.4. Borrower shall pay all costs of such Restoration
whether or not such costs are covered by insurance. Lender may, but shall not be
obligated to, make proof of loss if not made promptly by Borrower. Borrower
shall adjust all claims for Insurance Proceeds that are in amounts less than the
Restoration Threshold and Lender shall have the right to approve any adjustment
of claims for Insurance Proceeds in amounts equal to or in excess of the
Restoration Threshold; provided, however, if an Event of Default has occurred
and is continuing, Lender shall have the exclusive right to participate in the
adjustment of claims for Insurance Proceeds. Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Insurance Proceeds lawfully
or equitably payable in connection with the Property and Lender shall be
reimbursed for any expenses incurred by Lender in connection therewith,
including without limitation, reasonable out-of-pocket attorneys’ fees.

Section 8.3. Condemnation

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of the Property of which
Borrower has knowledge and shall deliver to Lender copies of any and all
documents served in connection with such proceedings. To the extent the amount
of the condemnation award is expected to exceed the Restoration Threshold,
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all documents requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and to the extent the amount of the condemnation award is expected
to exceed the Restoration Threshold, shall consult with Lender, its attorneys
and experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If the Property or any
portion thereof is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration and otherwise comply with the
provisions of Section 8.4, whether or not Lender makes any Net Proceeds
available pursuant to Section 8.4. If the Property is sold, through foreclosure
or otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

Section 8.4. Restoration

The following provisions shall apply in connection with the Restoration of the
Property:

(a) If the Net Proceeds shall be less than the Restoration Threshold and the
costs of completing the Restoration shall be less than the Restoration
Threshold, the Net Proceeds will be disbursed by Lender to Borrower upon receipt
of Borrower’s written undertaking to expeditiously commence and to
satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Restoration Threshold
or the costs of completing the Restoration are equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration subject to the conditions of and in accordance with the provisions
of this Section 8.4. The term “Net Proceeds” for purposes of this Section 8.4
shall mean: (i) the net amount of all insurance proceeds received by Lender as a
result of a Casualty (excluding insurance proceeds from rent loss, liability or
workers’ compensation coverage), after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees and
disbursements), if any, in collecting the same (“Insurance Proceeds”), or
(ii) the net amount of the Award as a result of a Condemnation, after deduction
of its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees and disbursements), if any, in collecting the same (“Condemnation
Proceeds”), whichever the case may be.

(i) Net Proceeds shall be made available to Borrower for Restoration provided
that each of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the Property has
been damaged, destroyed or rendered unusable as a result of a Casualty and the
amount of damage does not exceed thirty percent (30%) of the Property’s fair
market value (as reasonably determined by Lender) immediately prior to the
occurrence of such Casualty, or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than ten percent (10%) of the land constituting the
Property is taken, such land is located along the perimeter or periphery of the
Property, and less than fifteen percent (15%) of the aggregate floor area of the
Improvements is taken and the taking does not exceed fifteen percent (15%) of
the Property’s fair market value immediately prior to the occurrence of such
taking;

(C) [Intentionally Omitted];

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than the earlier of (i) one hundred twenty (120) days
after such Casualty or Condemnation, whichever the case may be, occurs or
(ii) thirty (30) days after the Borrower’s receipt of all necessary permits and
approvals) and shall diligently pursue the same to satisfactory completion;

(E) Lender shall be satisfied that all scheduled payments of principal and
interest under the Note, which will be incurred during the period of Restoration
will be covered out of the Net Proceeds, insurance coverage referred to in
Section 8.1(a)(iii) above, or other funds of Borrower;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) such time as may be required under applicable zoning law, ordinance, rule or
regulation, or (3) the expiration of the insurance coverage referred to in
Section 8.1(a)(iii);

(G) Lender shall be satisfied that the fair market value and cash flow from the
Property six (6) months from the date that the Property is repaired or replaced
and operations are resumed will not be less than the fair market value and cash
flow immediately prior to the Casualty or Condemnation, as applicable;

(H) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all Legal Requirements;

(I) the Restoration shall be done and completed by Borrower in a diligent
fashion and in compliance with all applicable Legal Requirements;

(J) such Casualty or Condemnation, as applicable, does not result in the
permanent loss of access to the Property or the Improvements that would
reasonably be expected to have a Material Adverse Effect;

(K) Borrower shall deliver, or cause to be delivered, to Lender a detailed
budget certified by Borrower’s architect or engineer setting forth the cost of
completing the Restoration, which budget shall be acceptable to Lender, together
with complete plans and specifications for the Restoration; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable judgment to cover the
cost of the Restoration.

(ii) Net Proceeds shall be held by Lender and, until disbursed in accordance
with the provisions of this Section 8.4(b), shall constitute additional security
for the Debt and other obligations under the Loan Documents. Net Proceeds shall
be disbursed by Lender to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence satisfactory to Lender
that (A) all the conditions precedent to such advance, including those set forth
in Section 8.4(b)(i), have been satisfied, (B) all materials installed and work
and labor performed (except to the extent that they are to be paid for out of
the requested disbursement) in connection with the related Restoration item have
been paid for in full, and (C) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the Property which have
not either been fully bonded to the satisfaction of Lender and discharged of
record or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy. Insurance Proceeds from rent
loss or business interruption coverage, as applicable, which are required to be
maintained by Borrower pursuant to Section 8.1(a), shall be controlled by Lender
at all times, shall not be subject to the provisions of this Section 8.4 and
shall be used solely for the payment of the obligations under the Loan Documents
and operating expenses.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Restoration
Consultant”), in each case, which shall not be unreasonably withheld,
conditioned or delayed. Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts in excess
of $50,000 under which they have been engaged, shall be subject to prior review
and acceptance by Lender and the Restoration Consultant, in each case, which
shall not be unreasonably withheld, conditioned or delayed. All costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration, including, without limitation, reasonable counsel fees and
disbursements and the Restoration Consultant’s usual, customary and reasonable
fees, shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” shall mean an amount equal to five percent (5%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Restoration Consultant, until the Restoration has been completed. The
Restoration Retainage shall be reduced to zero upon receipt by Lender of
satisfactory evidence that fifty percent (50%) of the Restoration has been
completed. The Restoration Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 8.4(b), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Restoration Retainage shall not be
released until the Restoration Consultant certifies to Lender that the
Restoration has been completed in accordance with the provisions of this
Section 8.4(b) and that all approvals necessary for the re-occupancy and use of
the Property have been obtained from all appropriate Governmental Authorities,
and Lender receives evidence satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the
Restoration Retainage; provided, however, that Lender will release the portion
of the Restoration Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Restoration Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the Mortgage and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Restoration Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Restoration
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Restoration Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

(vii) The excess, if any, of the Insurance Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the
Restoration Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 8.4(b), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing under the Note, this Agreement or any of the other Loan Documents.

(c) All Net Proceeds not required to be made available for Restoration, returned
to Borrower as excess Net Proceeds pursuant to Section 8.4(b)(vii), or in the
case of Condemnation Proceeds, applied by Lender in accordance with this
Section 8.4(c), may (i) be retained and applied by Lender toward the payment of
the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, (ii) at the
sole discretion of Lender, be paid, either in whole or in part, to Borrower for
such purposes and upon such conditions as Lender shall designate. If, pursuant
to this Section 8.4, Lender shall receive and retain Net Proceeds, the Debt
shall be reduced only by the amount thereof received and retained by Lender and
actually applied by Lender in reduction thereof; provided, however, that in the
event the Net Proceeds are applied to the Debt due to Lender not making the Net
Proceeds available for Restoration and such Net Proceeds are not sufficient to
repay the Debt in its entirety, then for so long as no Event of Default has
occurred and is continuing, Borrower shall be permitted to prepay the remainder
of the outstanding Debt in compliance with the requirements of Article 2,
without the requirement for defeasance or the payment of any prepayment
premiums, fee or penalty. Following the Securitization of the Loan, if, after a
taking of any portion of the Property by a condemning authority, the ratio of
the unpaid principal balance of the Loan to the value of the remaining Property
(as determined by Lender using any commercially reasonable valuation method, but
based solely on the value of real property and excluding personal property and
going-concern value) (the “LTV Ratio”) is greater than one hundred twenty-five
percent (125%), then Borrower shall be required to repay a portion of the
principal balance of the Debt by an amount equal to the least of the following
amounts: (i) all Condemnation Proceeds, (ii) the fair market value of such
portion of the Property taken at the time of the taking, and (iii) an amount
such that the LTV Ratio following the taking is not greater than the LTV Ratio
immediately prior to the taking.

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies then in force concerning the
Property and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure, Lender or other transferee in the event of such
other transfer of title.

ARTICLE 9
RESERVE FUNDS

Section 9.1. Required Repairs

(a) Borrower shall make the repairs and improvements to the Property set forth
on Schedule 9.1 and as more particularly described in the Property Condition
Report prepared in connection with the closing of the Loan (such repairs
hereinafter referred to as “Required Repairs”). Borrower shall complete the
Required Repairs in a good and workmanlike manner on or before the date that is
twelve (12) months from the Closing Date or within such other time frame for
completion specifically set forth on Schedule 9.1.

(b) Borrower shall establish on the date hereof an Eligible Account with Lender
or Lender’s agent to fund the Required Repairs (the “Required Repair Account”)
into which Borrower shall deposit on the date hereof the amount of $0.00, which
amount equals one hundred twenty-five percent (125%) of the estimated cost for
the completion of the Required Repairs. Amounts so deposited shall hereinafter
be referred to as the “Required Repair Funds”.

(c) Upon the earliest to occur of (i) the timely completion of all Required
Repairs and any Additional Required Repairs, if any, in accordance with the
requirements of this Agreement, as verified by Lender in its reasonable
discretion, and provided no Event of Default is then continuing, (ii) the
payment in full of the Debt or (iii) the earlier release of the Lien of the
Mortgage (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, all amounts remaining on deposit, if
any, in the Required Repair Account shall be promptly returned to Borrower.

Section 9.2. Replacements

(a) On an ongoing basis throughout the term of the Loan, Borrower shall make
capital repairs, replacements and improvements necessary to keep the Property in
good order and repair and in a good marketable condition or prevent
deterioration of the Property beyond normal wear and tear (collectively, the
“Replacements”). Borrower shall complete all Replacements in a good and
workmanlike manner as soon as commercially reasonable after commencing to make
each such Replacement.

(b) Borrower shall establish on the date hereof an Eligible Account with Lender
or Lender’s agent to fund the Replacements (the “Replacement Reserve Account”)
into which Borrower shall deposit on the date hereof $0.00. In addition,
Borrower shall deposit $8,665.00 (the “Replacement Reserve Monthly Deposit”)
into the Replacement Reserve Account on each Payment Date. Amounts so deposited
shall hereinafter be referred to as “Replacement Reserve Funds.”

(c) All sums on deposit in the Replacement Reserve Account shall be disbursed to
Borrower upon the earliest to occur of (i) payment in full of the Debt or
(ii) the release of the Lien of the Mortgage (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents.

     
Section 9.3.
  [Intentionally Omitted]
 
   
Section 9.4.
  Tax and Insurance Reserve Funds
 
   

(a) Borrower shall establish on the date hereof an Eligible Account with Lender
or Lender’s agent sufficient to discharge Borrower’s obligations for the payment
of Taxes and Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof
(the “Tax and Insurance Reserve Account”) into which Borrower shall deposit on
the date hereof $529,216.94, which amount, when added to the required monthly
deposits set forth in the next sentence, shall be sufficient to make the
payments of Property Taxes and Insurance Premiums as required herein. Borrower
shall deposit into the Tax and Insurance Reserve Account on each Payment Date
(a) one-twelfth of the Property Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months or such higher amount necessary to
accumulate with Lender sufficient funds to pay all such Property Taxes at least
thirty (30) days prior to the earlier of (i) the date that the same will become
delinquent and (ii) the date that additional charges or interest will accrue due
to the non-payment thereof, and (b) except to the extent Lender has waived in
writing the insurance escrow because the insurance required hereunder is
maintained under a blanket insurance Policy acceptable to Lender in accordance
with Section 8.1(c), one-twelfth of the Insurance Premiums that Lender estimates
will be payable during the next ensuing twelve (12) months for the renewal of
the coverage afforded by the Policies upon the expiration thereof or such higher
amount necessary to accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Reserve Funds”). Lender will apply the Tax and Insurance Reserve Funds
to payments of Property Taxes and Insurance Premiums required to be made by
Borrower pursuant to Section 5.4 and Section 8.1 hereof. In making any
disbursement from the Tax and Insurance Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office or tax lien service (with respect to Property Taxes) or insurer or
agent (with respect to Insurance Premiums), without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amount of the Tax
and Insurance Reserve Funds shall exceed the amounts due for Property Taxes and
Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall,
in its sole discretion, return any excess to Borrower or credit such excess
against future payments to be made to the Tax and Insurance Reserve Account. If
at any time Lender reasonably determines that the Tax and Insurance Reserve
Funds are not or will not be sufficient to pay Property Taxes and Insurance
Premiums by the dates set forth in (a) and (b) above, Lender shall notify
Borrower of such determination and Borrower shall pay to Lender any amount
necessary to make up the deficiency within ten (10) Business Days after notice
from Lender to Borrower requesting payment thereof.

(b) All sums on deposit in the Tax and Insurance Reserve Account shall be
disbursed to Borrower upon the earliest to occur of (i) payment in full of the
Debt or (ii) the release of the Lien of the Mortgage (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents.

Section 9.5. Excess Cash; Operating Expenses; Extraordinary Expenses

(a) Borrower shall establish on the date hereof an Eligible Account with Lender
or Lender’s agent into which Borrower shall deposit all Excess Cash on each
Payment Date during the continuation of a Cash Sweep Period (the “Excess Cash
Reserve Account”). Amounts so deposited shall hereinafter be referred to as the
“Excess Cash Reserve Funds”. Excess Cash Reserve Funds shall be held by Lender
as additional security for the Loan; provided, however, during the continuance
of an Event of Default, Lender shall have the right, but not the obligation, in
its sole discretion to apply Excess Cash Reserve Funds to the Debt in such order
and in such manner as Lender shall elect. Provided no Event of Default has
occurred and is continuing, all sums on deposit in the Excess Cash Reserve
Account shall be disbursed to Borrower upon the earlier to occur of (i) payment
in full of the Debt, (ii) the release of the Lien of the Mortgage (and all
related obligations) in accordance with the terms of this Agreement, or
(iii) the discontinuation of a Cash Sweep Period. In the event a Cash Sweep
Period occurs twice during the term of the Loan, Borrower shall not be entitled
to any disbursement of Excess Cash Reserve Funds during the remaining term of
the Loan, the Cash Sweep Period shall continue, and Borrower shall continue to
be obligated to pay Excess Cash to Lender on each Payment Date until the Debt is
paid in full.

(b) During the continuation of a Cash Sweep Period, Borrower shall submit to
Lender not later than the twentieth (20th) day of each calendar month, a
statement certified by Borrower in the form required by Lender (i) setting forth
those Operating Expenses and Extraordinary Expenses (as well as a reasonably
detailed explanation thereof) to be paid by Borrower during the following
calendar month, (ii) stating that no Operating Expenses or Extraordinary
Expenses are more than sixty (60) days past due. Together with each such
request, Borrower shall furnish Lender with bills and all other documents
necessary for the payment of the Operating Expenses and/or Extraordinary
Expenses which are the subject of such request. Only those Operating Expenses
which are consistent with the Annual Budget, as well as those Operating Expenses
and Extraordinary Expenses otherwise approved by Lender in writing in its
reasonable discretion, shall be approved for payment and shall be disbursed to
Borrower on the next Payment Date.

Section 9.6. Required Work

Borrower shall diligently pursue all Required Repairs and Replacements
(collectively, the “Required Work”) to completion in accordance with the
following requirements:

(a) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Required Work
to the extent such contracts or work orders exceed $200,000. Upon Lender’s
request, Borrower shall assign any contract or subcontract to Lender to the
extent such contract or subcontract exceeds $200,000.

(b) In the event Lender determines in its reasonable discretion that any
Required Work is not being or has not been performed in a workmanlike or timely
manner, Lender shall provide Borrower with written notice of such fact and shall
have the option to withhold disbursement for such unsatisfactory Required Work
until Borrower has remedied any deficiencies specified in Lender’s notice.

(c) During the continuance of an Event of Default, in order to facilitate
Lender’s completion of the Required Work, Borrower grants Lender the right to
enter onto the Property and perform any and all work and labor necessary to
complete the Required Work and/or employ watchmen to protect the Property from
damage. All sums so expended by Lender, to the extent not from the Reserve
Funds, shall be deemed to have been advanced under the Loan to Borrower and
secured by the Mortgage. For this purpose Borrower constitutes and appoints
Lender its true and lawful attorney-in-fact with full power of substitution to
complete or undertake the Required Work in the name of Borrower upon Borrower’s
failure to do so in a workmanlike and timely manner. Such power of attorney
shall be deemed to be a power coupled with an interest and cannot be revoked.
Borrower empowers said attorney-in-fact as follows: (i) to use any of the
Reserve Funds for the purpose of making or completing the Required Work; (ii) to
make such additions, changes and corrections to the Required Work as shall be
reasonably necessary or desirable to complete the Required Work; (iii) to employ
such contractors, subcontractors, agents, architects and inspectors as shall be
reasonably required for such purposes; (iv) to pay, settle or compromise all
existing bills and claims which are or may become Liens against the Property, or
as may be reasonably necessary or desirable for the completion of the Required
Work, or for clearance of title; (v) to execute all applications and
certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the Property or the rehabilitation and repair of the Property;
and (vii) to do any and every act which Borrower might do on its own behalf to
fulfill the terms of this Agreement.

(d) Nothing in this Section 9.6 shall: (i) make Lender responsible for making or
completing the Required Work; (ii) require Lender to expend funds in addition to
the Reserve Funds to make or complete any Required Work; (iii) obligate Lender
to proceed with the Required Work; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Required Work.

(e) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties performing Required Work pursuant to this Section 9.6 to enter
onto the Property, together with a representative of Borrower, during normal
business hours (subject to the rights of tenants under their Leases) to inspect
the progress of any Required Work and all materials being used in connection
therewith, to examine all plans and shop drawings relating to such Required Work
which are or may be kept at the Property. Borrower shall use commercially
reasonable efforts to cause all contractors and subcontractors to cooperate with
Lender and Lender’s representatives or such other persons described above in
connection with inspections described in this Section 9.6 or the completion of
Required Work pursuant to this Section 9.6.

(f) Lender may, to the extent any Required Work would reasonably require an
inspection of the Property, inspect the Property at Borrower’s expense prior to
making a disbursement of the Reserve Funds in order to verify completion of the
Required Work for which reimbursement is sought. Borrower shall pay Lender a
reasonable inspection fee not exceeding $1,000 for each such inspection. Lender
may require that such inspection be conducted by an appropriate independent
qualified professional selected by Lender and/or may require a copy of a
certificate of completion by an independent qualified professional acceptable to
Lender prior to the disbursement of the Reserve Funds. Borrower shall pay the
expense of the inspection as required hereunder, whether such inspection is
conducted by Lender or by an independent qualified professional.

(g) The Required Work and all materials, equipment, fixtures, or any other item
comprising a part of any Required Work shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other Liens (except for Permitted Encumbrances).

(h) Before each disbursement of the Reserve Funds for Required Work in excess of
$50,000, Lender may require Borrower to provide Lender with a search of title to
the Property effective to the date of the disbursement, which search shows that
no mechanic’s or materialmen’s or other Liens of any nature have been placed
against the Property since the date of recordation of the Mortgage and that
title to the Property is free and clear of all Liens (except for Permitted
Encumbrances).

(i) All Required Work shall comply with all Legal Requirements and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.

(j) Borrower hereby assigns to Lender all rights and claims Borrower may have
against all Persons supplying labor or materials in connection with the Required
Work; provided, however, that Lender may not pursue any such rights or claims
unless an Event of Default has occurred and remains uncured.

Section 9.7. Release of Reserve Funds

(a) Upon written request from Borrower and satisfaction of the requirements set
forth in this Agreement, Lender shall disburse to Borrower amounts from (i) the
Required Repair Account to the extent necessary to pay for or reimburse Borrower
for the actual costs of each Required Repair (but not exceeding one hundred
twenty-five percent (125%) of the original estimated cost of such Required
Repair as set forth on Schedule 9.1, unless Lender has agreed to reimburse
Borrower for such excess cost pursuant to Section 9.7(f)) or (ii) the
Replacement Reserve Account to the extent necessary to pay for or reimburse
Borrower for the actual costs of any approved Replacements. Notwithstanding the
preceding sentence, in no event shall Lender be required to (x) disburse any
amounts which would cause the amount of funds remaining in the Required Repair
Account after any disbursement (other than with respect to the final
disbursement) to be less than one hundred twenty-five percent (125%) of the then
current estimated cost of completing all remaining Required Repairs for the
Property, (y) disburse funds from any of the Reserve Accounts if an Event of
Default exists, or (z) disburse funds from the Replacement Reserve Account to
reimburse Borrower for the costs of routine repairs or maintenance to the
Property or for costs which are to be reimbursed from funds held in the Required
Repair Account.

(b) With each request for disbursement, Borrower shall certify in writing to
Lender that all Required Work has been performed in accordance with all Legal
Requirements and that all such Required Work has been completed lien free and
paid for in full or will be paid for in full upon disbursement of the requested
funds. In addition, each request for disbursement in excess of $50,000 shall be
on a form provided or approved by Lender and shall (i) include copies of
invoices for all items or materials purchased and all labor or services
provided, (ii) specify (A) the Required Work for which the disbursement is
requested, (B) the quantity and price of each item purchased, if the Required
Work includes the purchase or replacement of specific items, (C) the price of
all materials (grouped by type or category) used in any Required Work other than
the purchase or replacement of specific items, and (D) the cost of all
contracted labor or other services applicable to each Required Work for which
such request for disbursement is made, (iii) if requested by Lender, conditional
lien waivers from each contractor, supplier, materialman, mechanic or
subcontractor with respect to the completion of its work or delivery of its
materials. Except as provided in Section 9.7(d), each request for disbursement
shall be made only after completion of the Required Repair, Replacement (or the
portion thereof completed in accordance with Section 9.7(d)), as applicable, for
which disbursement is requested. Borrower shall provide Lender evidence
satisfactory to Lender in its reasonable judgment of such completion or
performance.

(c) Any lien waiver delivered hereunder shall conform to all Legal Requirements
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the Property by that contractor, supplier, subcontractor,
mechanic or materialman through the date covered by the current disbursement
request.

(d) If the cost of any item of Required Work exceeds $50,000, a request for
disbursement from the Reserve Accounts may be made after completion of a portion
of the work under such contract, provided (A) the materials for which the
request is made are on site at the Property and are properly secured or have
been installed in the Property, (B) all other conditions in this Agreement for
disbursement have been satisfied, and (C) in the case of a Replacement, funds
remaining in the Replacement Reserve Account are, in Lender’s judgment,
sufficient to complete such Replacement and other Replacements when required.

(e) Borrower shall not make a request for, nor shall Lender have any obligation
to make, any disbursement from any Reserve Account more frequently than once in
any calendar month and (except in connection with the final disbursement) in any
amount less than the lesser of (i) $10,000 or (ii) the total cost of the
Required Work for which the disbursement is requested.

(f) In the event Borrower requests a disbursement from the Required Repair
Account to pay for or to reimburse Borrower for the actual cost of labor or
materials used in connection with repairs or improvements other than the
Required Repairs specified on Schedule 9.1, or for a Required Repair to the
extent the cost of such Required Repair exceeds one hundred twenty-five (125%)
of the estimated cost of such Required Repair as set forth on Schedule 9.1 (in
either case, an “Additional Required Repair”), Borrower shall disclose in
writing to Lender the reason why funds in the Required Repair Account should be
used to pay for such Additional Required Repair. If Lender determines that
(i) such Additional Required Repair is of the type intended to be covered by the
Required Repair Account, (ii) such Additional Required Repair is not covered or
is not of the type intended to be covered by the Replacement Reserve Account,
(iii) costs for such Additional Required Repair are reasonable, (iv) the funds
in the Required Repair Account are sufficient to pay for such Additional
Required Repair and all other Required Repairs for the Property specified on
Schedule 9.1, and (v) all other conditions for disbursement under this Agreement
have been met, Lender may disburse funds from the Required Repair Account.

(g) Lender’s disbursement of any Reserve Funds or other acknowledgment of
completion of any Required Work in a manner satisfactory to Lender shall not be
deemed a certification or warranty by Lender to any Person that the Required
Work has been completed in accordance with Legal Requirements.

(h) If the funds in any Reserve Account should exceed the amount of payments
actually applied by Lender for the purposes of the account, Lender in its sole
discretion shall either return any excess to Borrower or credit such excess
against future payments to be made to that Reserve Account. If at any time
Lender reasonably determines that the Reserve Funds are not or will not be
sufficient to make the required payments, Lender shall notify Borrower of such
determination and Borrower shall pay to Lender any amount necessary to make up
the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.

(i) The insufficiency of any balance in any of the Reserve Accounts shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

Section 9.8. Reserve Funds Generally

(a) Reserve Funds shall not be invested except in such Permitted Investments as
determined and directed by Lender or its loan servicer.  Except for
Interest-Bearing Reserve Funds, all income and interest earned on the investment
of Reserve Funds shall be for the account of and be retained by Lender or such
loan servicer. All income and interest earned on the investment of
Interest-Bearing Reserve Funds shall be for the account of Borrower. In no event
shall Lender or its loan servicer be required to invest Reserve Funds in any
particular type of Permitted Investment or select any particular account or
credit funds therein at any particular rate of interest, provided that selection
of the account and the rate of interest credited to Borrower on funds deposited
therein shall be consistent with the general standards at the time being
utilized by Lender or its loan servicer, as applicable, in establishing similar
accounts for loans of comparable type. Any income or interest credited to
Borrower hereunder shall be part of the applicable Reserve Account and shall be
disbursed in accordance with Section 9.7 above; provided, however, that Lender
may, at its election, retain any such interest for its own account during the
occurrence and continuance of an Event of Default. Borrower agrees that it shall
include all interest to which it is entitled under the terms hereof as the
income of Borrower and shall be the owner of the Reserve Funds for federal and
applicable state and local tax purposes, except to the extent that Lender
retains any interest for its own account during the occurrence and continuance
of an Event of Default as provided herein.

(b) Borrower grants to Lender a first-priority perfected security interest in,
and assigns and pledges to Lender, each of the Reserve Accounts and any and all
Reserve Funds now or hereafter deposited in the Reserve Accounts as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Accounts and the Reserve Funds shall constitute additional
security for the Debt. The provisions of this Section 9.8 are intended to give
Lender “control” of the Reserve Accounts within the meaning of the UCC.

(c) The Reserve Accounts and any and all Reserve Funds now or hereafter
deposited in the Reserve Accounts shall be subject to the exclusive dominion and
control of Lender, which shall hold the Reserve Accounts and any or all Reserve
Funds now or hereafter deposited in the Reserve Accounts subject to the terms
and conditions of this Agreement. Without limitation of the foregoing, Borrower
and Lender acknowledge and agree that: (i) each Reserve Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC); (ii) all property
held in any Reserve Account (including without limitation cash) shall be treated
as a “financial asset” (within the meaning of Section 8-102(a)(9) of the UCC);
and (iii) the security interest of Lender therein shall be automatically
perfected by control pursuant to Sections 8-106(e) and 9-106(a) of the UCC.
Borrower shall have no right of withdrawal from the Reserve Accounts or any
other right or power with respect to the Reserve Accounts or any or all of the
Reserve Funds now or hereafter deposited in the Reserve Accounts, except as
expressly provided in this Agreement.

(d) Lender shall furnish or cause to be furnished to Borrower, without charge,
an annual accounting of each Reserve Account in the normal format of Lender or
its loan servicer, showing credits and debits to such Reserve Account and the
purpose for which each debit to each Reserve Account was made.

(e) As long as no Event of Default is continuing, Lender shall make
disbursements from the Reserve Accounts in accordance with this Agreement. All
such disbursements shall be deemed to have been expressly pre-authorized by
Borrower, and shall not be deemed to constitute the exercise by Lender of any
remedies against Borrower unless an Event of Default has occurred and is
continuing and Lender has expressly stated in writing its intent to proceed to
exercise its remedies as a secured party, pledgee or lienholder with respect to
the Reserve Accounts.

(f) If any Event of Default is continuing, Borrower shall immediately lose all
of its rights to receive disbursements from the Reserve Accounts until the
earlier to occur of (i) the date on which such Event of Default is cured to
Lender’s satisfaction, or (ii) the payment in full of the Debt. In addition, at
Lender’s election, Borrower shall lose all of its rights to receive interest on
the Interest Bearing Reserve Funds during the occurrence and continuance of an
Event of Default. Upon the occurrence and continuance of any Event of Default,
Lender may exercise any or all of its rights and remedies as a secured party,
pledgee and lienholder with respect to the Reserve Accounts. Without limitation
of the foregoing, during the continuance of any Event of Default, Lender may use
and disburse the Reserve Funds (or any portion thereof) for any of the following
purposes: (A) repayment of the Debt, including, but not limited to, principal
prepayments and the prepayment premium applicable to such full or partial
prepayment (as applicable); (B) reimbursement of Lender for all losses, fees,
costs and expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such Event of Default; (C) payment
of any amount expended in exercising any or all rights and remedies available to
Lender at law or in equity or under this Agreement or under any of the other
Loan Documents; (D) payment of any item from any of the Reserve Accounts as
required or permitted under this Agreement; or (E) any other purpose permitted
by applicable Legal Requirements; provided, however, that any such application
of funds shall not cure or be deemed to cure any Event of Default. Without
limiting any other provisions hereof, each of the remedial actions described in
the immediately preceding sentence shall be deemed to be a commercially
reasonable exercise of Lender’s rights and remedies as a secured party with
respect to the Reserve Funds and shall not in any event be deemed to constitute
a setoff or a foreclosure of a statutory banker’s lien. Nothing in this
Agreement shall obligate Lender to apply all or any portion of the Reserve Funds
to effect a cure of any Event of Default, or to pay the Debt, or in any specific
order of priority. The exercise of any or all of Lender’s rights and remedies
under this Agreement or under any of the other Loan Documents shall not in any
way prejudice or affect Lender’s right to initiate and complete a foreclosure
under the Mortgage.

(g) The Reserve Funds shall not constitute escrow or trust funds and may be
commingled in one or more Eligible Accounts with other funds controlled by
Lender or its loan servicer, including, without limitation, funds pledged in
favor of Lender by other borrowers, whether for the same purposes as the Reserve
Accounts or otherwise. Without limiting any other provisions of this Agreement
or any other Loan Document, the Reserve Accounts may be established and held in
such name or names as Lender or its loan servicer, as agent for Lender, shall
deem appropriate, including, without limitation, in the name of Lender or such
loan servicer as agent for Lender. In the case of any Reserve Account which is
held in a commingled account, Lender or its loan servicer, as applicable, shall
maintain records sufficient to enable it to determine at all times which portion
of such account is related to the Loan. The Reserve Accounts are solely for the
protection of Lender. With respect to the Reserve Accounts, Lender shall have no
responsibility beyond the allowance of due credit for the sums actually received
by Lender or beyond the reimbursement or payment of the costs and expenses for
which such accounts were established in accordance with their terms. Upon
assignment of the Loan by Lender, any Reserve Funds shall be turned over to the
assignee and any responsibility of Lender as assignor shall terminate. The
requirements of this Agreement concerning the Reserve Accounts in no way
supersede, limit or waive any other rights or obligations of the parties under
any of the Loan Documents or under applicable Legal Requirements.

(h) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Reserve Accounts or
the Reserve Funds deposited therein or permit any Lien to attach thereto, except
for the security interest granted in this Section 9.8, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto.

(i) Borrower will maintain the security interest created by this Section 9.8 as
a first priority perfected security interest and will defend the right, title
and interest of Lender in and to the Reserve Accounts and the Reserve Funds
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of Lender, and at the sole expense of
Borrower, Borrower will promptly and duly execute and deliver such further
instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.

(j) Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by Lender to be genuine, and it may be assumed conclusively
that any Person purporting to give any of the foregoing in connection with the
Reserve Account’s has been duly authorized to do so. Lender may consult with
counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by them
hereunder and in good faith in accordance therewith. Lender shall not be liable
to Borrower for any act or omission done or omitted to be done by Lender in
reliance upon any instruction, direction or certification received by Lender and
without gross negligence or willful misconduct.

(k) Beyond the exercise of reasonable care in the custody thereof, Lender shall
not have any duty as to any Reserve Funds in its possession or control as agent
therefor or bailee thereof or any income thereon or the preservation of rights
against any person or otherwise with respect thereto. In no event shall Lender
or its Affiliates, agents, employees or bailees, be liable or responsible for
any loss or damage to any of the Reserve Funds, or for any diminution in value
thereof, by reason of the act or omission of Lender, except to the extent that
such loss or damage results from Lender’s gross negligence or willful misconduct
or intentional nonperformance by Lender of its obligations under this Agreement.

ARTICLE 10
CASH MANAGEMENT

Section 10.1. Deposit Account and Cash Management Account

(a) Borrower covenants that it shall, upon the commencement of a Cash Sweep
Period, promptly establish and thereafter maintain, pursuant to the Deposit
Account Control Agreement, an Eligible Account with Deposit Bank into which
Borrower shall, and shall cause Manager to, deposit or cause to be deposited,
all Rents and other revenue from the Property (such account, all funds at any
time on deposit therein and any proceeds, replacements or substitutions of such
account or funds therein, are collectively referred to herein as the “Deposit
Account”). In the event Deposit Bank ceases to qualify as an Eligible
Institution, resigns as Deposit Bank, or defaults under or terminates the
Deposit Account Control Agreement, Borrower shall cooperate with Lender in
designating a successor Eligible Institution and transferring the Deposit
Account to such Eligible Institution, each within thirty (30) days after request
by Lender. After the occurrence and during the continuance of an Event of
Default, in the event Borrower fails to do so, Lender shall have the right, and
Borrower hereby grants to Lender a power of attorney (which power of attorney
shall be coupled with an interest and irrevocable so long as any portion of the
Debt remains outstanding), to designate a successor Eligible Institution to
serve as Deposit Bank.

(b) Borrower acknowledges and confirms that, pursuant to the Cash Management
Agreement, an Eligible Account with Cash Management Bank into which funds in the
Deposit Account shall be transferred pursuant to the terms of Section 10.2(b)
hereof (such account, the sub-accounts thereof, all funds at any time on deposit
therein and any proceeds, replacements or substitutions of such account or funds
therein, are collectively referred to herein as the “Cash Management Account”)
shall be established.

(c) The Deposit Account and Cash Management Account shall each be in the name of
Borrower for the benefit of Lender, provided that Borrower shall be the owner of
all funds on deposit in such accounts for federal and applicable state and local
tax purposes.

(d) The Deposit Account and Cash Management Account shall be subject to the
exclusive dominion and control of Lender and, except as otherwise expressly
provided herein, neither Borrower, Manager nor any other party claiming on
behalf of, or through, Borrower or Manager, shall have any right of withdrawal
therefrom or any other right or power with respect thereto.

Section 10.2. Deposits and Withdrawals

(a) Borrower covenants that:

(i) Upon the commencement of a Cash Sweep Period, Borrower shall, and shall
cause Manager to, deposit all amounts received by Borrower or Manager from the
operation of the Property, including, without limitation, Rents into the Deposit
Account within two (2) Business Days after receipt thereof;

(ii) Upon the commencement of a Cash Sweep Period, Borrower shall, and shall
cause Manager to, instruct all Persons that maintain open accounts with Borrower
or Manager with respect to the Property, if any, or with whom Borrower or
Manager does business on an “accounts receivable” basis with respect to the
Property, if any, to deliver all payments due under such accounts directly to
the Deposit Account or a post office address maintained by Deposit Bank for
processing deposits to the Deposit Account, as applicable. Neither Borrower nor
Manager shall direct any such Person to make payments due under such accounts,
if any, in any other manner;

(iii) All Rents or other income from the Property shall (A) be deemed additional
security for payment of the Debt and shall be held in trust for the benefit, and
as the property, of Lender, and (B) not be commingled with any other funds or
property of Borrower or Manager;

(iv) [Intentionally Omitted]; and

(v) If a Cash Sweep Period is in effect and so long as any portion of the Debt
remains outstanding, neither Borrower, Manager nor any other Person shall open
or maintain any accounts other than the Deposit Account into which revenues from
the ownership and operation of the Property are initially deposited. The
foregoing shall not prohibit Borrower from utilizing one or more separate
accounts for the disbursement or retention of funds that have been transferred
to Borrower pursuant to the express terms of this Agreement during a Cash Sweep
Period.

(b) Borrower hereby irrevocably authorizes Lender to instruct Deposit Bank to
transfer, or cause to be transferred, on each Business Day during a Cash Sweep
Period by wire transfer or other method of transfer mutually agreeable to
Deposit Bank and Lender of immediately available funds, all collected and
available balances in the Deposit Account (subject to any minimum retained or
“peg” balance that may be required pursuant to the terms of the Deposit Account
Control Agreement) to (i) prior to a Cash Sweep period, such account as shall be
specified by Borrower in writing to Lender and Deposit Bank and (ii) during a
Cash Sweep Period, the Cash Management Account to be held until disbursed
pursuant to the terms of the Cash Management Agreement.

(c) Notwithstanding anything to the contrary herein, Borrower acknowledges that
Borrower is responsible for monitoring the sufficiency of funds deposited in the
Cash Management Account and that Borrower is liable for any deficiency in
available funds which may be necessary to pay all amounts due from time to time
under the Loan Documents, irrespective of whether Borrower has received any
account statement, notice or demand from Cash Management Bank.

(d) If an Event of Default shall have occurred and be continuing, Borrower
hereby irrevocably authorizes Lender to make any and all withdrawals from the
Deposit Account and Cash Management Account and transfers between any of the
Reserve Accounts as Lender shall determine in Lender’s sole and absolute
discretion and Lender may use all funds contained in any such accounts for any
purpose, including but not limited to repayment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Lender’s right to withdraw and apply funds as stated herein shall be
in addition to all other rights and remedies provided to Lender under this
Agreement, the Note, the Mortgage and the other Loan Documents.

Section 10.3. Security Interest

(a) To secure the full and punctual payment of the Debt and performance of all
obligations of Borrower now or hereafter existing under this Agreement and the
other Loan Documents, Borrower hereby grants to Lender a first-priority
perfected security interest in the Deposit Account, all interest, cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held therein, any and all amounts invested in Permitted Investments, and all
“proceeds” (as defined in the UCC as in effect in the state in which the Deposit
Account is located or maintained) of any or all of the foregoing. Furthermore,
Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any of the foregoing or
permit any Lien to attach thereto or any levy to be made thereon or any UCC
Financing Statements to be filed with respect thereto. Borrower will maintain
the security interest created by this Section 10.3(a) as a first priority
perfected security interest and will defend the right, title and interest of
Lender in and to the Deposit Account against the claims and demands of all
Persons whomsoever. The security interest created hereby shall remain in full
force and effect until payment in full of the Debt. Upon payment in full of the
Debt, this security interest shall terminate without further notice from any
party and Lender shall execute such instruments and documents as may be
reasonably requested by Borrower to evidence such termination.

(b) Borrower authorizes Lender to file any financing statement or statements
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein in connection with the Deposit
Account. Borrower agrees that at any time and from time to time, at the expense
of Borrower, Borrower will promptly and duly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby
(including, without limitation, any security interest in and to any Permitted
Investments) or to enable Lender to exercise and enforce its rights and remedies
hereunder.

(c) During the continuance of an Event of Default, Lender may exercise any or
all of its rights and remedies as a secured party, pledgee and lienholder with
respect to the Deposit Account. Without limitation of the foregoing, upon and
during the continuance of any Event of Default, Lender may use the Deposit
Account for any of the following purposes: (A) repayment of the Debt, including,
but not limited to, principal prepayments and the prepayment premium applicable
to such full or partial prepayment (as applicable); (B) reimbursement of Lender
for all Losses suffered or incurred by Lender as a result of such Event of
Default; (C) payment of any amount expended in exercising any or all rights and
remedies available to Lender at law or in equity or under this Agreement or
under any of the other Loan Documents; (D) payment of any item as required or
permitted under this Agreement; or (E) any other purpose permitted by Legal
Requirements; provided, however, that any such application of funds shall not
cure or be deemed to cure any Event of Default. Without limiting any other
provisions hereof, each of the remedial actions described in the immediately
preceding sentence shall be deemed to be a commercially reasonable exercise of
Lender’s rights and remedies as a secured party with respect to the Deposit
Account and shall not in any event be deemed to constitute a setoff or a
foreclosure of a statutory banker’s lien. Nothing in this Agreement shall
obligate Lender to apply all or any portion of the Deposit Account to effect a
cure of any Event of Default, or to pay the Debt, or in any specific order of
priority. The exercise of any or all of Lender’s rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Lender’s right to initiate and complete a foreclosure under
the Mortgage.

(d) Notwithstanding anything to the contrary contained herein, for purposes of
this Article 10, (i) “Business Day” shall mean a day on which Lender and Deposit
Bank are both open for the conduct of substantially all of their respective
banking business at the office in the city in which the Note is payable, with
respect to Lender, and at the office in the city where the Deposit Account is
maintained, with respect to Deposit Bank (in both instances, excluding Saturdays
and Sundays), and (ii) with regard to issues of perfection and priority of
security interests granted hereunder, for purposes of the UCC, the State of New
York shall be deemed to be the Deposit Bank’s jurisdiction (within the meaning
of Sections §9-304(b) and §8-110(a) of the UCC).

ARTICLE 11
EVENTS OF DEFAULT; REMEDIES

Section 11.1. Event of Default

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

(a) if any portion of the Debt is not paid prior to the fifth (5th) day
following the date the same is due or if the entire Debt is not paid on or
before the Maturity Date;

(b) except as otherwise expressly provided in the Loan Documents, if any of the
Property Taxes or Other Charges are not paid when the same are due and payable,
unless there is sufficient money in the Tax and Insurance Reserve Account for
payment of amounts then due and payable and Lender’s access to such money has
not been constrained or restricted in any manner;

(c) if the Policies are not kept in full force and effect;

(d) if (i) Borrower breaches in any material respect any covenant with respect
to itself or any SPE Component Entity (if any) contained in Article 6 or (ii) a
Prohibited Transfer occurs;

(e) if any representation or warranty of, or with respect to, Borrower,
Guarantor, any SPE Component Entity, or any member, general partner, principal
or beneficial owner of any of the foregoing, made herein, in any other Loan
Document, or in any certificate, report, financial statement or other instrument
or document furnished to Lender at the time of the closing of the Loan or during
the term of the Loan shall have been false or misleading in any material respect
when made;

(f) [intentionally omitted];

(g) if (i) Borrower, or any managing member or general partner of Borrower,
Guarantor, or any SPE Component Entity (if any) shall commence any case,
proceeding or other action (A) under any Creditors Rights Laws, seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment of
a receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Borrower, any managing member
or general partner of Borrower, Guarantor, or any SPE Component Entity (if any)
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against Borrower, any managing member or general partner of
Borrower, Guarantor, or any SPE Component Entity (if any) any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of ninety
(90) days; or (iii) there shall be commenced against Borrower, any managing
member or general partner of Borrower, Guarantor, or any SPE Component Entity
(if any) any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within ninety (90) days from the entry thereof; or (iv) Borrower,
any managing member or general partner of Borrower, Guarantor, or any SPE
Component Entity (if any) shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Borrower, any managing member or
general partner of Borrower, Guarantor, or any SPE Component Entity (if any)
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;

(h) if Borrower shall be in default beyond applicable notice and grace periods
under any other mortgage, deed of trust, deed to secure debt or other security
agreement covering any part of the Property, whether it be superior or junior in
lien to the Mortgage;

(i) if the Property becomes subject to any mechanic’s, materialman’s or other
Lien other than a Lien for any Property Taxes or Other Charges not then due and
payable and the Lien shall remain undischarged of record (by payment, bonding or
otherwise) for a period of thirty (30) days after Borrower has knowledge
thereof;

(j) if any federal tax lien is filed against Borrower, any member or general
partner of Borrower, Guarantor, or any SPE Component Entity (if any) or the
Property and same is not discharged of record (by payment, bonding or otherwise)
within thirty (30) days after Borrower has knowledge thereof;

(k) if a judgment is filed against the Borrower in excess of $50,000 which is
not vacated, dismissed, discharged or bonded over within thirty (30) days after
Borrower has knowledge thereof;

(l) if any default occurs under any guaranty or indemnity executed in connection
herewith and such default continues after the expiration of applicable grace
periods, if any;

(m) [intentionally omitted];

(n) if Borrower breaches in any material respect any covenant contained in
Section 10.2 hereof and such breach continues for two (2) Business Days after
written notice from Lender; or

(o) if Borrower shall continue to be in default under any other term, covenant
or condition of this Agreement or any of the Loan Documents not covered in the
foregoing clauses of this Section 11.1, for more than ten (10) days after notice
from Lender in the case of any default which can be cured by the payment of a
sum of money or for thirty (30) days after notice from Lender in the case of any
other default, provided that if such default (other than any default which can
be cured by the payment of a sum of money) cannot reasonably be cured within
such thirty (30) day period and Borrower shall have commenced to cure such
default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for so long as it shall require Borrower in the exercise of due
diligence to cure such default, it being agreed that no such extension shall be
for a period in excess of ninety (90) days.

Section 11.2. Remedies

(a) Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 11.1(g) above with respect to Borrower and SPE Component
Entity only) and at any time thereafter Lender may, in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity. Upon any Event of Default described in Section 11.1(g) above (with
respect to Borrower and SPE Component Entity only), the Debt and all other
obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

(b) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Property. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender has determined in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.

ARTICLE 12
[INTENTIONALLY OMITTED]

ARTICLE 13
SECONDARY MARKET

Section 13.1. Transfer of Loan

Lender may, at any time, sell, transfer or assign the Loan or any portion
thereof or interest therein, or grant participations therein (“Participations”)
or issue mortgage pass-through certificates or other securities (“Securities”)
evidencing a beneficial interest in a rated or unrated public offering or
private placement (each of the foregoing, a “Securitization”).

Section 13.2. Delegation of Servicing

At the option of Lender, the Loan may be serviced by one or more servicers
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
servicer or servicers pursuant to a servicing agreement between Lender and such
servicer.

Section 13.3. Dissemination of Information

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any interest therein, or any
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency evaluating the Loan (and any other credit rating agency
that has elected to be treated as a nationally recognized statistical rating
organization for purposes of Section 15E of the Exchange Act without regard to
whether or not such credit rating agency has been engaged by the Lender or other
Person in anticipation of a Securitization) or any Securities, each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial mortgage loans, all documents and information which
Lender now has or may hereafter acquire relating to the Debt and to Borrower,
any managing member or general partner thereof, Guarantor, any SPE Component
Entity (if any) and the Property, including financial statements, whether
furnished by Borrower or otherwise, as Lender determines necessary or desirable.
Borrower irrevocably waives any and all rights it may have under applicable
Legal Requirements to prohibit such disclosure, including but not limited to any
right of privacy.

Section 13.4. Cooperation

Borrower agrees to cooperate with Lender in connection with any sale or transfer
of the Loan or any interest therein or any Securities created pursuant to this
Article 13, including, without limitation, (a) the delivery of an estoppel
certificate required in accordance with Section 5.12(a) and such other documents
as may be reasonably requested by Lender, (b) the execution of such amendments
to the Loan Documents as may be requested by the holder of the Note or the
Rating Agencies or otherwise to effect the Securitization or to satisfy Rating
Agency requirements including, without limitation, bifurcation of the Loan into
two or more separate notes; provided, however, that Borrower shall not be
required to modify or amend any Loan Document if such modification or amendment
would (i) change the interest rate, the stated maturity or the amortization of
principal set forth herein or in the Note, except in connection with a
bifurcation of the Loan which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
interest rate as the original Note, (ii) modify or amend any other material
economic term of the Loan, or (iii) increase Borrower’s obligations and
liabilities or decrease Borrower’s rights under the Loan Documents other than to
a de minimis extent, and (c) make changes to the organizational documents of
Borrower and its principals and/or use its best efforts to cause changes to the
legal opinions delivered by Borrower in connection with the Loan, provided, that
such changes shall not result in a material adverse economic effect to Borrower.
Borrower shall also furnish and Borrower consents to Lender furnishing to such
Investors or such prospective Investors or such Rating Agency any and all
information concerning the Property, the Leases, the financial condition of
Borrower, or Guarantor as may be requested by Lender, any Investor, any
prospective Investor or any Rating Agency in connection with any sale or
transfer of the Loan or any Participations or Securities.

     
Section 13.5.
  [Intentionally Omitted]
 
   
Section 13.6.
  [Intentionally Omitted]
 
   
Section 13.7.
  [Intentionally Omitted]
 
   
Section 13.8.
  New Mezzanine Loan
 
   

Lender, without in any way limiting Lender’s other rights hereunder, shall have
the right, in its sole and absolute discretion, at any time to require Borrower
to restructure a portion of the Loan and create a mezzanine loan (the “New
Mezzanine Loan”) to the owners of the direct equity interests in Borrower which
shall be secured by a pledge of such direct equity interests, and for which
different interest rates and debt service payments may be established for the
Loan and the New Mezzanine Loan in such order of priority as may be designated
by Lender; provided, that (i) the total amounts of the Loan and the New
Mezzanine Loan shall equal the amount of the Loan immediately prior to the
restructuring, (ii) the weighted average interest rate of the Loan and the New
Mezzanine Loan, shall on the date created equal the interest rate which was
applicable to the Loan immediately prior to the restructuring and (iii) the debt
service payments on the Loan and the New Mezzanine Loan shall on the date
created equal the debt service payment which was due under the Loan immediately
prior to the restructuring; and provided further that any such restructuring
carried out after the closing of the Loan shall be at no material cost to
Borrower. Borrower shall cooperate with all reasonable requests of Lender in
order to restructure the Loan and create the New Mezzanine Loan and shall
(A) execute and deliver such documents including, without limitation, in the
case of the New Mezzanine Loan, a mezzanine note, a mezzanine loan agreement, a
pledge and security agreement and a mezzanine deposit account agreement,
(B) cause Borrower’s counsel to deliver such legal opinions and (C) create such
bankruptcy remote borrower under the New Mezzanine Loan as, in the case of each
of (A), (B) and (C) above, shall be reasonably required by Lender and required
by any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and satisfactory to any such Rating Agency,
including the severance of this Agreement, the Mortgage and other Loan Documents
if requested. In the event Borrower fails to execute and deliver such documents
to Lender within ten (10) Business Days following such request by Lender,
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower ratifying all that such attorney shall do by virtue thereof. It shall
be an Event of Default if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 13.8 after the expiration of ten
(10) Business Days after notice thereof.

Section 13.9. Costs and Expenses

All reasonable third party out-of-pocket costs and expenses incurred by Borrower
or Guarantor in connection with Borrower’s compliance with requests made under
Sections 13.4 or 13.8 hereof shall be paid by Borrower; provided, however,
Borrower shall not be obligated to spend more than $5,000.00, in the aggregate,
for such costs and expenses.

ARTICLE 14
INDEMNIFICATIONS

Section 14.1. General Indemnification

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (d) any failure
of the Property to be in compliance with any Legal Requirements; (e) any and all
claims and demands whatsoever which may be asserted against Lender by reason of
any alleged obligations or undertakings on its part to perform or discharge any
of the terms, covenants, or agreements contained in any Lease; (f) the holding
or investing of the Reserve Accounts or the Cash Management Account or the
performance of the Required Work or Additional Required Repairs, or (g) the
payment of any commission, charge or brokerage fee to anyone which may be
payable in connection with the funding of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
Lender. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable Legal Requirements to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.

Section 14.2. Mortgage and Intangible Tax Indemnification

Borrower shall pay and, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to, any tax on or with respect to the making and/or recording of the
Mortgage, the Note or any of the other Loan Documents, but excluding any income,
franchise or other similar taxes.

Section 14.3. ERISA Indemnification

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that the Indemnified Parties may
incur, directly or indirectly, as a result of a default under Section 4.9 or
Section 5.18 of this Agreement.

Section 14.4. Survival

The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Mortgage.

ARTICLE 15
EXCULPATION

Section 15.1. Exculpation

(a) Except as otherwise provided herein or in the other Loan Documents, Lender
shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained herein or in the other Loan Documents by any
action or proceeding wherein a money judgment shall be sought against
(1) Borrower (except as set forth in this Section 15.1 and the Environmental
Indemnity), (2) Guarantor (except as set forth in the Guaranty and the
Environmental Indemnity), (3) any Affiliate of Borrower, (4) any Person owning,
directly or indirectly, any legal or beneficial interest in Borrower or any
Affiliate of Borrower or (5) any direct or indirect limited partner, member,
principal, officer, beneficiary, trustee, advisor, shareholder, employee, agent,
Affiliate or director of any Persons described in clauses (1) through (5) above
(collectively, subject to the exceptions in clauses (1) and (2) above, the
“Exculpated Parties”), except that Lender may bring a foreclosure action, action
for specific performance or other appropriate action or proceeding to enable
Lender to enforce and realize upon this Agreement, the Note, the Mortgage and
the other Loan Documents, and the interest in the Property, the Rents and any
other collateral given to Lender created by this Agreement, the Note, the
Mortgage and the other Loan Documents; provided, however, that any judgment in
any such action or proceeding shall be enforceable against Borrower, only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender. Lender, by accepting this Agreement, the Note, the
Mortgage and the other Loan Documents, agrees that it shall not, except as
otherwise provided in this Section 15.1, sue for, seek or demand any deficiency
judgment against any Exculpated Party in any such action or proceeding, under or
by reason of or under or in connection with this Agreement, the Note, the
Mortgage or the other Loan Documents. The provisions of this Section 15.1 shall
not, however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by this Agreement, the Note, the Mortgage or the other Loan
Documents; (ii) impair the right of Lender to name Borrower as a party defendant
in any action or suit for judicial foreclosure and sale under this Agreement and
the Mortgage; (iii) affect the validity or enforceability of any indemnity
(including, without limitation, those contained in Article 14 of this Agreement
and the Environmental Indemnity), guaranty, master lease or similar instrument
made in connection with this Agreement, the Note, the Mortgage and the other
Loan Documents; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of the assignment of leases provisions
contained in the Mortgage; or (vi) impair the right of Lender to obtain a
deficiency judgment or other judgment on the Note against Borrower if necessary
to obtain any Insurance Proceeds or Awards to which Lender would otherwise be
entitled under this Agreement; provided, however, Lender shall only enforce such
judgment to the extent of the Insurance Proceeds and/or Awards.

(b) Notwithstanding the provisions of this Section 15.1 to the contrary,
Borrower shall be personally liable to Lender for Losses due to:

(i) fraud or intentional misrepresentation by an Exculpated Party in connection
with the execution and the delivery of this Agreement, the Note, the Mortgage,
any of the other Loan Documents, or any certificate, report, financial statement
or other instrument or document furnished to Lender at the time of the closing
of the Loan or during the term of the Loan and in connection with the Loan;

(ii) the gross negligence or willful misconduct of an Exculpated Party;

(iii) any Exculpated Party’s misapplication or misappropriation of Rents
received by Borrower during the continuance of an Event of Default;

(iv) any Exculpated Party’s misapplication or misappropriation of tenant
security deposits (including the failure to deliver to Lender tenant security
deposits upon foreclosure or deed in lieu thereof, to the extent not applied in
accordance with the applicable Leases prior to the occurrence of an Event of
Default) or Rents collected in advance;

(v) the misapplication or the misappropriation of Insurance Proceeds or Awards
by any Exculpated Party;

(vi) Borrower’s failure to pay Property Taxes, Insurance, Other Charges, charges
for labor or materials or other charges that can create liens on the Property
beyond any applicable notice and cure periods specified herein (provided that
there shall be no liability hereunder to the extent that (A) sums sufficient to
pay such amounts have been deposited in escrow with Lender pursuant to the terms
hereof and Borrower has not made a claim against such escrowed amounts or
otherwise taken action to restrict Lender from applying such sums for the
purpose of paying such items) or (B) there is insufficient cash flow from the
operation of the Property to pay such items);

(vii) [intentionally omitted];

(viii) material physical waste to the Property caused by the intentional acts or
omissions of any Exculpated Party when there is sufficient cash flow from the
operation of the Property to avoid such waste from occurring;

(ix) Borrower’s failure during the continuance of any Event of Default to
deliver to Lender upon demand all Rents and books and records relating to the
Property;

(x) Borrower’s assertion or raising of any defense to a proceeding instituted by
Lender (whether judicial or otherwise) for the foreclosure of the Mortgage
following an Event of Default caused by Borrower’s failure to timely pay the
Monthly Payment Amount or the Debt due on the Maturity Date, which defense is
determined by a court of competent jurisdiction to be brought in bad faith;

(xi) Breach by Borrower of any representation, warranty or covenant set forth in
Section 10.1(a) or Section 10.2(a) hereof; or

(xii) the breach of any representation, warranty or covenant of any Borrower
with respect to itself or any SPE Component Entity set forth in Article 6
hereof.

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower in the event (i) of a breach by Borrower or any SPE
Component Entity of any of the covenants set forth in Article 6 hereof that is
expressly cited in a court’s decision as a basis for a substantive consolidation
(other than a substantive consolidation petitioned for or joined in by Lender)
of the Borrower with any other Person in a proceeding under any Creditors’
Rights Laws, (ii) Borrower incurs any Indebtedness other than the Debt and
Permitted Debt without the prior written consent of Lender or except as
expressly permitted in this Agreement, (iii) of the occurrence of a Prohibited
Transfer, (iv) the Property or any part thereof shall become an asset in a
bankruptcy or insolvency proceeding initiated by Borrower, (v) Borrower,
Guarantor or any Affiliate, officer, director, or representative which Controls,
directly or indirectly, Borrower or Guarantor files, or joins in the filing of,
an involuntary petition against Borrower under any Creditors Rights Laws, or
solicits or causes to be solicited petitioning creditors for the filing of any
involuntary petition against Borrower from any Person under any Creditors Rights
Laws; (vi) Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
any Creditors Rights Laws, or solicits or causes to be solicited petitioning
creditors for any involuntary petition from any Person; or (vii) any Affiliate,
officer, director, or representative which Controls Borrower consents to or
acquiesces in or joins in an application for the appointment of a custodian,
receiver, trustee, or examiner for Borrower or any portion of the Property.

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Mortgage or to require that all collateral shall continue to secure all
of the indebtedness owing to Lender in accordance with this Agreement, the Note,
the Mortgage or the other Loan Documents.

ARTICLE 16
NOTICES

Section 16.1. Notices

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):



      If to Lender: Bank of America, N.A.

      c/o Capital Markets Servicing Group 900 West Trade Street, Suite 650 Mail
Code: NC1-026-06-01 Charlotte, North Carolina 28255 Attention: Servicing Manager
Telephone No: (866) 531-0957 Facsimile No.: (704) 317-4501 With a copy to:
If to Borrower:  
Frost Brown Todd LLC
400 West Market Street
Suite 3200
Louisville, Kentucky 40202
Attention: Barry A. Hines, Esq.
Facsimile No.: (502) 581-1087
IRT Eagle Ridge Apartments Owner, LLC

      c/o Independence Realty Advisors, LLC With a copy to:  
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender
Telephone No.: (215) 243-9040
Facsimile No.: (215) 405-2945
RAIT Financial Trust

2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Jamie Reyle, Esq.
Telephone No.: (215) 243-9019
Facsimile No.: (215) 405-2945

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

ARTICLE 17
FURTHER ASSURANCES

Section 17.1. Replacement Documents

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record: (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of the Borrower as set forth in the Note, a copy of
which shall be attached to such reaffirmation and (b) if requested by Lender,
Borrower will execute a replacement note and Lender or Lender’s custodian (at
Lender’s option) shall provide to Borrower Lender’s (or Lender’s custodian’s)
then standard form of lost note affidavit, which such form shall be reasonably
acceptable to Borrower.

Section 17.2. Recording of Mortgage, etc.

Upon the execution and delivery of the Mortgage and thereafter, Borrower shall
from time to time cause the Mortgage and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Borrower will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Mortgage, the other Loan Documents, any note, deed of
trust or mortgage supplemental hereto, any security instrument with respect to
the Property and any instrument of further assurance, and any modification or
amendment of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Mortgage or the Loan, any deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.

Section 17.3. Further Acts, etc.

Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Mortgage, or
for complying with all Legal Requirements. Borrower, on demand, will execute and
deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to evidence more effectively,
perfect and maintain the priority of the security interest of Lender in the
Property. Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity, including without
limitation, such rights and remedies available to Lender pursuant to this
Section 17.3.

Section 17.4. Changes in Tax, Debt, Credit and Documentary Stamp Laws

(a) If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred twenty (120) days to
declare the Debt immediately due and payable.

(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Property Taxes or Other Charges assessed
against the Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of the Property, or any part thereof,
for real estate tax purposes by reason of the Mortgage or the Debt. If such
claim, credit or deduction shall be required by law, Lender shall have the
option, by written notice of not less than one hundred twenty (120) days, to
declare the Debt immediately due and payable.

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

Section 17.5. Expenses

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) upon receipt of
written notice from Lender for all reasonable costs and expenses (including
reasonable, actual attorneys’ fees and disbursements and the allocated costs of
internal legal services and all actual disbursements of internal counsel)
reasonably incurred by Lender in accordance with this Agreement (all of which
shall be deemed part of the Debt) in connection with (a) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (b) Lender’s customary surveillance and actions to monitor
Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (c) following a request by Borrower, Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (d) any prepayment, release of the Property,
assumption or modification of the Loan; (e) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower or Lender; (f) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(g) without duplication of costs and expenses incurred pursuant to clause
(a) above, the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (h) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; (i) any breach of the Loan Documents by Borrower, Guarantor or any
Affiliate of any of the foregoing; (j) the preservation or protection of the
collateral (including, without limitation, taxes and insurance, property
inspections and appraisals, legal fees and litigation expenses) following or
resulting from an Event of Default under the Loan Documents; and (k) enforcing
any obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.

In the event that Borrower takes any action or requests any consent or approval
of Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) under the
provisions of this Agreement or any other Loan Document and the taking of such
action by Borrower or the giving of such consent or approval by Lender is or may
be conditioned upon the receipt of a Rating Agency Confirmation, or, in
accordance with the terms of the transaction documents relating to a
Securitization, a Rating Agency Confirmation is required in order for such
action to be taken by Borrower or the consent of Lender to be given, or,
following or resulting from a default by Borrower or the Loan becoming a
specially serviced loan, a Rating Agency Confirmation is otherwise required in
connection with the servicing of the Loan or the administration of the
securitization trust, Borrower shall provide any indemnities required and pay
all of the costs and expenses of Lender, Lender’s servicer and each Rating
Agency in connection therewith (including reasonable attorneys’ fees and
expenses), and, if applicable, shall pay any fees imposed by any Rating Agency
as a condition to the delivery of such confirmation.

Section 17.6. Cost of Enforcement

In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes, all of which shall be deemed part of the Debt. In
addition, Borrower shall be responsible for any fees and expenses of Lender or
any servicer, trustee and any third-party fees and expenses, including, without
limitation, special servicing fees, work-out fees, liquidation fees, and
reasonable attorneys’ fees and disbursements in connection with a modification
or restructuring of the Loan, special servicing or work-out of the Loan or
enforcement of the Loan Documents.

ARTICLE 18
WAIVERS

Section 18.1. Remedies Cumulative; Waivers

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

Section 18.2. Modification, Waiver in Writing

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 18.3. Delay Not a Waiver

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 18.4. Trial by Jury

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.

Section 18.5. Waiver of Notice

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

Section 18.6. Remedies of Borrower

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

Section 18.7. Waiver of Marshalling of Assets

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.

Section 18.8. Waiver of Statute of Limitations

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.

Section 18.9. Waiver of Counterclaim

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

ARTICLE 19
GOVERNING LAW

Section 19.1. Governing Law

This Agreement shall be governed, construed, applied and enforced in accordance
with the laws of the State and applicable laws of the United States of America.

Section 19.2. Severability

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Agreement shall be prohibited by or invalid under
applicable Legal Requirements, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 19.3. Preferences

To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

ARTICLE 20
MISCELLANEOUS

Section 20.1. Survival

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

Section 20.2. Lender’s Discretion

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

Section 20.3. Headings

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 20.4. Schedules Incorporated

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

Section 20.5. Offsets, Counterclaims and Defenses

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

Section 20.6. No Joint Venture or Partnership; No Third Party Beneficiaries

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

(c) The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

(d) Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

(e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Mortgage, the
Note or the other Loan Documents, including, without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.

(f) Borrower recognizes and acknowledges that in accepting this Agreement, the
Note, the Mortgage and the other Loan Documents, Lender is expressly and
primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 4 of this Agreement without any obligation to
investigate the Property and notwithstanding any investigation of the Property
by Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept this Agreement, the Note, the Mortgage and the other Loan Documents
in the absence of the warranties and representations as set forth in Article 4
of this Agreement.

Section 20.7. Publicity

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Merrill Lynch, Pierce, Fenner & Smith Incorporated, or any of their
Affiliates shall be subject to the prior written approval of Lender, not to be
unreasonably withheld. Lender shall be permitted to make any news releases,
publicity or advertising by Lender or its Affiliates through any media intended
to reach the general public which refers to the Loan, the Property, Borrower and
their respective Affiliates without the approval of Borrower or any such
Persons. Borrower also agrees that Lender may share any information pertaining
to the Loan with Bank of America Corporation, including its bank subsidiaries,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and any other Affiliates of
the foregoing, in connection with the sale or transfer of the Loan or any
Participations and/or Securities created.

Section 20.8. Conflict; Construction of Documents; Reliance

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 20.9. Duplicate Originals; Counterparts

This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original. This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.

Section 20.10. Joint and Several Liability.

If the Borrower consists of more than one Person or entity, the obligations and
liabilities of each such Person hereunder are joint and several.

Section 20.11. Entire Agreement

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

[NO FURTHER TEXT ON THIS PAGE]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.



      BORROWER:

IRT EAGLE RIDGE APARTMENTS OWNER, LLC, a Delaware limited liability company



      By: IRT EAGLE RIDGE APARTMENTS MEMBER, LLC, a Delaware limited liability
company, its Sole Member



      By: INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited
partnership, its Sole Member



      By: INDEPENDENCE REALTY TRUST, INC., a Maryland corporation, its General
Partner



      By: INDEPENDENCE REALTY ADVISORS, LLC, a Delaware limited liability
company, its authorized agent

By: /s/ Farrell Ender
Farrell Ender, President


LENDER:

BANK OF AMERICA, N.A., a national banking association

By: /s/ Steven Wasser
Name: Steven Wasser
Title: Managing Director


EXHIBIT A

Borrower Equity Ownership StructureEXHIBIT B

[Intentionally Omitted]

SCHEDULE 4.25

Lease Exceptions
NONESCHEDULE 4.39

Brokers and Financial Advisors
NONESCHEDULE 9.1

Required Repairs

NONE

